Exhibit 10.46

AMENDMENT NO. 6 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 6 TO TERM LOAN AGREEMENT (this “Amendment”) is entered into
as of December 22, 2009 by and among BURLINGTON MORELOS, S.A DE C.V., a Mexican
stock limited liability corporation (the “Borrower”), the other Credit Parties
signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
for itself and as Agent, and the other Lenders signatory hereto. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Term Loan Agreement (as hereinafter
defined).

R E C I T A L S:

WHEREAS, Borrower, the Agent and the Lenders entered into the Term Loan
Agreement dated as of December 29, 2006 (as amended, supplemented, restated or
otherwise modified from time to time, the “Term Loan Agreement”);

WHEREAS, the parties to the Term Loan Agreement have agreed to an amendment to
the Term Loan Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendments to the Term Loan Agreement. The Term Loan Agreement is hereby
amended as reflected in Annex A hereto.

2 Amendment to Term Loan Agreement Schedules. Schedule 1.21 to the Term Loan
Agreement is hereby amended as reflected in Annex B hereto (the Lenders listed
therein, the “Extending Lenders”).

3 Conditions to Effectiveness. This Amendment shall be effective on the date
when each of the following conditions has been satisfied:

(a) Agent shall have received all of the agreements, documents, instruments and
other items set forth on the Closing Documents Checklist attached hereto as
Annex C required to be delivered as of the date hereof, each in form and
substance reasonably satisfactory to Agent;

(b) The CIT Group/Commercial Services, Inc. shall have received from the
Borrower an aggregate amount equal to the CIT Payment Amount (as defined in
Annex A hereto); and

(c) Agent, for the ratable benefit of the Extending Lenders, as consideration
for execution and delivery of this Amendment, shall have received an amendment
fee in the amount of $78,448.26, which amendment fee shall be fully earned on
the date hereof and shall be non-refundable when paid.



--------------------------------------------------------------------------------

4 Conditions Subsequent. Agent shall have received all of the agreements,
documents, instruments and other items set forth on the Post Closing Documents
Checklist attached hereto as Annex D within the period of time set forth therein
for delivery (each such period, as may be extended by the Agent in its sole
discretion), each in form and substance reasonably satisfactory to Agent.
Failure by Borrower to execute and deliver any such agreements, documents,
instruments and other items in accordance with the previous sentence shall
constitute an immediate Event of Default under the Term Loan Agreement.

5 Miscellaneous.

5.1 Effect; Ratification.

(a) Except as specifically set forth above, the Term Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Term Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Term Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Term Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Term
Loan Agreement, as amended hereby.

(c) Borrower acknowledges and agrees that the amendments and waivers set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent of this Amendment shall not be deemed (i) except
as expressly provided in this Amendment, to be a consent to any amendment,
waiver or modification of any term or condition of the Term Loan Agreement or of
any other Loan Document, (ii) to create a course of dealing or otherwise
obligate Agent or Lenders to forbear, waive, consent or execute similar
amendments under the same or similar circumstances in the future, or (iii) to
amend, prejudice, relinquish or impair any right of Agent or Lenders to receive
any indemnity or similar payment from any Person or entity as a result of any
matter arising from or relating to this Amendment.

5.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

5.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.



--------------------------------------------------------------------------------

5.4 Loan Document. This Amendment shall constitute a Loan Document.

5.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER: BURLINGTON MORELOS, S.A DE C.V. By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES: PARRAS CONE DE MÉXICO, S.A. DE C.V. By:  

/s/ C. Matthew Haynes

Name:   C. Matthew Haynes Title:   Director ADMINISTRACIÓN PARRAS CONE, S.A. DE
C.V. By:  

/s/ C. Matthew Haynes

Name:   C. Matthew Haynes Title:   Director MANUFACTURAS PARRAS CONE, S.A. DE
C.V. By:  

/s/ C. Matthew Haynes

Name:   C. Matthew Haynes Title:   Director BURLINGTON YECAPIXTLA, S.A. DE C.V.
By:  

/s/ Russell M. Robinson, III

Name:   Russell M. Robinson, III Title:   Attorney-in-fact CONE DENIM
YECAPIXTLA, S.A. DE C.V. By:  

/s/ Russell M. Robinson, III

Name:   Russell M. Robinson, III Title:   Attorney-in-fact CASIMIRES BURLMEX,
S.A. DE C.V. By:  

/s/ Russell M. Robinson, III

Name:   Russell M. Robinson, III Title:   Attorney-in-fact SERVICIOS BURLMEX,
S.A. DE C.V. By:  

/s/ Russell M. Robinson, III

Name:   Russell M. Robinson, III Title:   Attorney-in-fact

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

APPAREL FABRICS PROPERTIES, INC.

BURLINGTON INDUSTRIES V, LLC

CONE ADMINISTRATIVE AND SALES LLC

CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC

BURLINGTON WORLDWIDE INC.

CONE DENIM WHITE OAK LLC

CONE INTERNATIONAL HOLDINGS, INC.

CONE ACQUISITION LLC

WLR CONE MILLS IP, INC.

By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President

VALENTEC WELLS, LLC

By: International Textile Group, Inc.,

its sole member

By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

INTERNATIONAL TEXTILE GROUP, INC.

BURLINGTON INDUSTRIES LLC

CONE JACQUARDS LLC

CONE DENIM LLC

CARLISLE FINISHING LLC

SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.

By:

 

/s/ Neil W. Koonce

Name:

  Neil W. Koonce

Title:

  Vice President

NARRICOT INDUSTRIES LLC

By: International Textile Group, Inc., its sole member

By:

 

/s/ Neil W. Koonce

Name:

  Neil W. Koonce

Title:

  Vice President

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:

 

/s/ James DeSantis

Title:

  Its Duly Authorized Signatory

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender By:  

/s/ John Yankauskas

Name:   John Yankauskas Title:   Sr. Vice President

[Signature Page to Amendment No. 6 to Term Loan Agreement]



--------------------------------------------------------------------------------

ANNEX A

TERM LOAN AGREEMENT

Dated as of December 29, 2006

by and among

BURLINGTON MORELOS, S.A. DE C.V.,

as the Borrower,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as a Lender, and as the Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

and

UBS SECURITIES LLC,

as Lead Arranger and Bookrunner

GE CAPITAL MARKETS, INC.

as Co-Lead Arranger and Co-Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions    1 2.    The Facility    20    2.1        The Term Loans   
20    2.2        Promissory Notes    20    2.3        Borrowing Mechanics for
Term Loans.    20    2.4        Use of Proceeds    20    2.5        Repayments
   20    2.6        Prepayments.    21    2.7        Interest.    23    2.8   
    Default Interest    24    2.9        Payments    24    2.10   
    Application of Payments    24    2.11        Break Funding Losses    25
   2.12        Changes; Legal Restrictions    25    2.13        Illegality    25
   2.14        Taxes    26    2.15        Currency Inconvertibility    26
   2.16        Maximum Rate    26    2.17        Fees    27    2.18        Pro
Rata Shares; Settlement    27    2.19        Replacement of Lenders    28 3.   
Security    29    3.1        Security in Collateral; Delivery of Guaranty Trust.
   29    3.2        Value of Collateral; Valuation of the Collateral    30 4.   
Conditions Precedent    30    4.1        Conditions Precedent    30 5.   
Representations and Warranties    33    5.1        Organization    33    5.2   
    Financial Statements    33    5.3        Enforceable Obligations;
Authorization    33    5.4        Litigation    33    5.5        Rank    34
   5.6        No Adverse Changes    34    5.7        Liens    34    5.8   
    No Default    34    5.9        No Immunity    34    5.10        No Taxes   
34    5.11        Disclosure    34    5.12        Compliance with Laws    34
   5.13        Environmental Laws    34    5.14        Insurance    35    5.15
       Solvency    35    5.16        Activities of Administración Parras Cone,
S.A. de C.V. and Manufacturas Parras Cone, S.A. de C.V.    35 6.    Affirmative
Covenants    35

 

i



--------------------------------------------------------------------------------

   6.1        Compliance with Laws    35    6.2        Financial Statements and
Information    35    6.3        Notice of Certain Matters    36    6.4   
    Use of Proceeds    36    6.5        Inspection of Property; Books and
Records    36    6.6        Insurance.    37    6.7        Certificates; Other
Information    39    6.8        Payment of Obligations    39    6.9   
    Conduct of Business and Maintenance of Existence    39    6.10   
    Licenses    40    6.11        Ranking    40    6.12        Guarantors    40
   6.13        Hazardous Substances    40    6.14        Notices Regarding
Hazardous Substances    40    6.15        Further Assurances    40    6.16   
    Collateral    41    6.17        Maintenance of Property    41 7.    Negative
Covenants    41    7.1        Mergers    41    7.2        Sale of Assets    41
   7.3        Sale and Lease-Back Transactions    42    7.4        Other
Indebtedness; Cancellation of Indebtedness; Affiliate Transactions.    42    7.5
       Liens    42    7.6        Restriction on Dividend Payments and
Intercompany Transfers.    43    7.7        Restriction on Amendments to
Organizational Documents    43    7.8        Changes in Business    43    7.9   
    Permitted Activities of Administración Parras Cone, S.A. de C.V. and
Manufacturas Parras Cone, S.A. de C.V.    43 8.    Specific Financial Covenants
   43    8.1        Minimum Collateral Coverage Ratio    43    8.2        Fixed
Charge Coverage Ratio    44    8.3        Maximum Capital Expenditures    44 9.
   Events of Default and Remedies    45    9.1        Events of Default    45
   9.2        Remedies Cumulative    48 10.    The Agent    48    10.1   
    Appointment and Duties.    48    10.2        Binding Effect    49    10.3   
    Use of Discretion    49    10.4        Delegation of Rights and Duties    49
   10.5        Reliance and Liability.    49    10.6        Agent Individually
   50    10.7        Lender Credit Decision.    51    10.8        Expenses;
Indemnities.    51    10.9        Resignation of Agent.    52    10.10   
    Release of Collateral or Guarantors    52

 

ii



--------------------------------------------------------------------------------

11.    Miscellaneous    53    11.1        No Waiver, Amendment, Optional Notice.
   53    11.2        Notices; Electronic Transmission.    54    11.3   
    Governing Law; Jurisdiction; Waiver.    56    11.4        Survival, Parties
Bound; Reinstatement    57    11.5        Counterparts    57    11.6   
    Language    57    11.7        Captions    57    11.8        Expenses    58
   11.9        Entire Agreement    58    11.10        Severability    58
   11.11        Assignment; Participations.    58    11.12   
    Indemnification    60    11.13        Indemnity Regarding Use of Real
Property    60    11.14        Indemnity Regarding Hazardous Substances    60
   11.15        Judgment Currency    61    11.16        No Strict Construction
   61    11.17        Confidentiality    61    11.18        Set-off; Sharing of
Payments.    62    11.19        No Third Parties Benefited    62    11.20   
    Lender-Creditor Relationship    63

Schedules

 

Schedule 1.21    Commitments Schedule 1.105    Permitted Encumbrances Schedule
5.12    Compliance Schedule 7.4(a)    Indebtedness

Exhibits

 

Exhibit A    Compliance Certificate Exhibit B    Reserved Exhibit C    Security
Agreement Exhibit D    Guaranty Trust Agreement Exhibit E    Promissory Note
Exhibit F-1    Opinion of Mexican Counsel Exhibit F-2    Opinion of U.S. Counsel
Exhibit F-3    Opinion of UK Counsel Exhibit G    Affiliate Guaranty and
Security Agreement Exhibit H    Notice of Borrowing and Disbursement Exhibit I
   UK Debenture Exhibit J    UK Share Charge Exhibit K    Notice of Continuation

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (as amended, restated, replaced, supplemented or
otherwise modified from time to time, this “Agreement”) is made and entered into
as of December 29, 2006, by and among BURLINGTON MORELOS, S.A. DE C.V., a
Mexican stock limited liability corporation (sociedad anónima de capital
variable) (“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender, and
such Lenders.

RECITALS

WHEREAS, Borrower has requested and Lenders have agreed to provide a term credit
facility in the principal amount of up to US$15,000,000 for the purpose of
repaying the Existing Indebtedness (as hereinafter defined); and

WHEREAS, the obligations hereunder are secured by a pledge of certain property
and assets of Borrower;

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, warranties and undertakings contained herein, the parties
hereto hereby agree as follows:

1. Definitions

In the Loan Documents, except to the extent the context otherwise requires:
(i) any reference to an Article, a Section, a Schedule or an Exhibit is a
reference to an article or section thereof, or a schedule or an exhibit thereto,
respectively, and any reference to a subsection or a clause is, unless otherwise
stated, a reference to a subsection or a clause of the Section or subsection in
which the reference appears; (ii) the words “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement or any other Loan
Document as a whole and not merely to the specific Article, Section, subsection,
paragraph or clause in which the respective word appears; (iii) the meaning of
defined terms shall be equally applicable to both the singular and plural forms
of the terms defined; (iv) the words “including,” “includes” and “include” shall
be deemed to be followed by the words “without limitation”; (v) references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of the
Loan Documents; (vi) references to statutes or regulations are to be construed
as including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation referred to; (vii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.”

As used in this Agreement and any other Loan Document, each capitalized term and
title herein shall be defined as set forth in this Agreement unless otherwise
specifically provided herein and shall not mean, and shall not be construed to
refer or relate to (a) any term, or Person

 

1



--------------------------------------------------------------------------------

with any title or in any capacity, (b) any obligation of any Person, or (c) any
property or assets constituting collateral, in each case, under the Revolving
Loan Agreement or any document executed in connection therewith.

Except as otherwise provided herein, all accounting terms not expressly defined
herein shall be construed, and all financial computations required under this
Agreement or any other Loan Document shall be made, in accordance with GAAP.

1.1 “18% Senior Note Subordinated Indebtedness” means Indebtedness (as defined
in the Revolving Credit Agreement) incurred pursuant to the 18% Senior Note
Documents in the initial principal amount of $80,000,000.

1.2 “18% Senior Note Documents” means (i) the Senior Subordinated Note Purchase
Agreement, dated as of June 7, 2007 (“Senior Note Purchase Agreement”) among ITG
and the purchasers set forth therein (the “Senior Note Purchasers”); (ii) the
$80,000,000 aggregate principal amount of 18.00% Senior Subordinated Notes due
2011 issued to the Senior Note Purchasers on June 7, 2007 (such notes, the
“Initial Notes”), any “PIK Notes” (as defined in the Initial Notes) and any such
notes issued in substitution for the Initial Notes pursuant to Section 14 of the
Senior Note Purchase Agreement; and (iii) the pledge agreement dated as of
June 7, 2007 made by ITG in favor of the Senior Note Purchasers.

1.3 “Account” means all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by Borrower or any Subsidiary Guarantor, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations, (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of Borrower’s and any
Subsidiary Guarantor’s rights in, to and under all purchase orders or receipts
for goods or services, (c) all of Borrower’s and any Subsidiary Guarantor’s
rights to any goods represented by any of the foregoing (including unpaid
sellers’ rights of rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods) and (d) all collateral
security of any kind, given by any Debtor or any other Person with respect to
any of the foregoing.

1.4 “Affected Lender” has the meaning specified in Section 2.19.

1.5 “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the shares of capital
stock having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person, and (c) each of such Person’s Responsible Officers, directors,
joint venturers and partners. For the purposes of this definition, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the Agent and the Lenders shall not be considered “Affiliates” of Borrower.

 

2



--------------------------------------------------------------------------------

1.6 “Affiliate Guaranty and Security Agreement” means the Guaranty and Security
Agreement of even date herewith substantially in the form of Exhibit G attached
hereto, executed by each of the U.S. Affiliates in favor of the Agent.

1.7 “Agreement” has the meaning specified in the introductory paragraph hereto.

1.8 “Asset Sale” means the sale, transfer or other disposition (by way of merger
or otherwise) by Borrower or any of its Subsidiaries, or GE Capital Bank, S.A.,
Institución de Banca Múltiple, GE Capital Grupo Financiero, División Fiduciaria,
in its capacity as the trustee under the Guaranty Trust, to any Person (other
than Borrower or any of its Subsidiaries) of any assets of Borrower or such
Subsidiary (other than dispositions permitted by Section 7.2).

1.9 “Assignee” has the meaning specified in Section 11.11(b).

1.10 “Borrower” has the meaning specified in the introductory paragraph hereto,
which is the holder of the shares representing ninety-nine point ninety-nine
percent (99.99%) of the outstanding capital stock of all classes of Parras Cone.

1.11 “BST” means Global Safety Textiles Holdings LLC (f/k/a BST US Holdings,
Inc.), a Delaware limited liability company.

1.12 “BST Facility” means that certain Term and Revolving Facilities Agreement
dated as of December 8, 2006, by and among BST Safety Textiles Acquisition GmbH,
Goldman Sachs Credit Partners L.P. and UBS Securities LLC, and the other Persons
signatory thereto.

1.13 “Business Day” means a LIBOR Business Day other than any day on which
commercial banks are authorized or required to close in New York, New York or
Mexico City, Federal District, Mexico.

1.14 “Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
for any fixed assets or improvements or for replacements, substitutions or
additions thereto, that have a useful life of more than one year and that are
required to be capitalized under GAAP.

1.15 “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

1.16 “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which, in accordance with GAAP, appears as a liability on a
balance sheet of such Person.

1.17 “Casualty Event” means, with respect to any property (including the
Collateral) of Borrower or any Subsidiary of Borrower, any loss of title with
respect to real property or any theft, loss or destruction of or damage to, or
any condemnation or other taking (including by any Governmental Authority) of,
such property for which Borrower, any Subsidiary of Borrower or the Trustee
receives insurance proceeds or proceeds of a condemnation award or other
compensation. “Casualty Event” shall include, but not be limited to, any
expropriation or taking

 

3



--------------------------------------------------------------------------------

of any real property (including the Collateral) of Borrower or any Subsidiary of
Borrower or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use or occupancy of any real property of Borrower
or such Subsidiary or any part thereof, by any Governmental Authority, civil or
military.

1.18 “Change of Control” means any event, transaction or occurrence as a result
of which (a) Cone Denim LLC ceases to own and control, directly or indirectly,
all of the economic and voting rights associated with ownership of one hundred
percent (100%) of the outstanding Equity Interests of Borrower on a fully
diluted basis, (b) Borrower and Cone, collectively, cease to own and control all
of the economic and voting rights associated with all of the outstanding Equity
Interests of any of the Subsidiary Guarantors, (c) any event under
Section 7.1(m) of the Revolving Loan Agreement (as in effect on the Closing
Date) shall have occurred or (d) a “Change of Control” as defined in the 18%
Senior Note Documents shall have occurred.

1.19 “Charges” means all federal, state, county, city, municipal, local, foreign
or other governmental taxes, levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Obligations, (b) the employees,
payroll, income or gross receipts of Borrower or its Subsidiaries,
(c) Borrower’s or any of its Subsidiaries’ ownership or use of any properties or
other assets, or (d) any other aspect of Borrower’s or any of its Subsidiaries’
business.

1.20 “CIT Payment Amount” means, as at any date of determination, the aggregate
principal amount of, and accrued and unpaid interest and fees in respect of, all
outstanding Term Loans of The CIT Group/Commercial Services, Inc.

1.21 “Closing Date” means December 29, 2006.

1.22 “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Agent’s lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

1.23 “Collateral” means, (a) initially (i) the Parras Cone Machinery and
Equipment, (ii) the Parras Cone Land and Buildings, (iii) insurance policies
relating to assets of Parras Cone, (iv) the Parras Cone Receivables, and
(v) contractual rights of Parras Cone relating to the Parras Cone Land and
Buildings and the Parras Cone Machinery and Equipment; (b) subsequent to the
Closing Date, any and all after acquired property or assets comprising any of
the collateral categories listed in subclause (a) above owned by Borrower or
Borrower’s Subsidiaries; (c) the Shares (less one share of the Subsidiary
Guarantors (other than the Specified Guarantors) owned by Cone which shall be
pledged in favor of the Agent under the Pledge Agreement); and (d)

 

4



--------------------------------------------------------------------------------

when the holder(s) of the capital stock of the Specified Guarantors shall have
executed and delivered a pledge agreement pledging such shares in favor of Agent
as security for the Obligations, the capital stock of the Specified Guarantors.
In no event shall any property or assets constituting Collateral under this
Agreement be considered as or included in “Collateral” under and as defined in
the Revolving Loan Agreement (provided that any Parras Cone Receivables that
have been sold or otherwise transferred to a U.S. Affiliate shall be deemed to
be “Collateral” under and as defined in the Revolving Loan Agreement and not
Collateral under this Agreement).

1.24 “Commitment” means the commitment of a Lender to make or otherwise fund a
Term Loan and “Commitments” means such commitments of all Lenders in the
aggregate.

1.25 “Compliance Certificate” means the Compliance Certificate substantially in
the form of Exhibit A attached hereto, to be delivered by Borrower in accordance
with Section 6.7(a).

1.26 “Cone” means Cone International Holdings II, Inc., a Delaware corporation
and holder of at least one share of the outstanding capital stock of all of the
Subsidiary Guarantors.

1.27 “Consolidated EBITDA” means EBITDA of the Borrower and the Subsidiary
Guarantors, on a consolidated basis and determined in accordance with GAAP.

1.28 “Consolidated Funded Senior Debt” means, as of any date of determination,
the amount of outstanding Term Loans.

1.29 “Consolidated Interest Expense” means, for any period, without duplication,
the aggregate of all gross interest paid or accrued of Borrower and the
Subsidiary Guarantors as determined on a consolidated basis in accordance with
GAAP (including, without limitation, the interest portion of Capital Lease
Obligations of Borrower and the Subsidiary Guarantors, but specifically
excluding capitalized interest and the interest portion of operating leases of
Borrower and the Subsidiary Guarantors which are treated as Capital Leases for
tax purposes), other than deferred financing costs not paid in cash (in each
case, excluding any intercompany interest expense and after eliminating all
offsetting debits and credits between Borrower and the Subsidiary Guarantors and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of Borrower and the Subsidiary Guarantors in
accordance with GAAP).

1.30 “Contest” means, with respect to any matter or claim involving any Person,
that such Person is contesting such matter or claim in good faith and by
appropriate proceedings; provided that the following conditions are satisfied:
(a) such Person has posted a bond or other security acceptable to the Agent or
has established adequate reserves with respect to the contested items in
accordance with GAAP; (b) during the period of such contest, the enforcement of
any contested item is effectively stayed; (c) neither such Person nor any of its
Responsible Officers, directors or employees nor any Secured Party or its
respective officers, directors or employees is, or could reasonably be expected
to become, subject to any criminal liability or sanction in connection with such
contested items; and (d) such contest and any resultant failure to pay or
discharge the claimed or assessed amount does not, and would not reasonably be
expected to, result in a Material Adverse Effect (after taking into account any
bond, security or other reserve being maintained by such Person in respect
thereof).

 

5



--------------------------------------------------------------------------------

1.31 “Credit Party” means Borrower and each Guarantor.

1.32 “Debt Issuance” means the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date.

1.33 “Debtor” means any Person who may become obligated to Borrower under, with
respect to, or on account of, an Account.

1.34 “Default” has the meaning specified in the definition “Event of Default”.

1.35 “Dollars” or “US$” means lawful currency of the United States.

1.36 “EBITDA” means, for any period for which the amount thereof is to be
determined, net income (or loss) of any Person, but excluding: (a) the income
(or loss) of any entity which is not a Wholly-Owned Subsidiary of such Person,
except to the extent of the amount of dividends or other distributions actually
paid to such Person or any of its Wholly-Owned Subsidiaries in cash by such
entity during such period and the payment of dividends or similar distributions
by that entity is not at the time prohibited by operation of the terms of its
charter or of any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that entity; (b) the income (or loss)
of any entity accrued prior to the date it becomes a Subsidiary of such Person
or is merged into or consolidated with such Person or any of its Subsidiaries or
that entity’s assets are acquired by such Person or any of its Subsidiaries;
(c) the proceeds of any life insurance policy; (d) non-cash gains or losses from
the sale, exchange, transfer or other disposition of Property or assets not in
the ordinary course of business of such Person and its Subsidiaries, and related
tax effects in accordance with GAAP; and (e) any other extraordinary or
non-recurring gains or losses of such Person or its Subsidiaries, and related
tax effects in accordance with GAAP, plus (1) all amounts deducted in
calculating net income (or loss) for depreciation or amortization for such
period, (2) interest expense (less interest income) deducted in calculating net
income (or loss) for such period, (3) all accrued taxes on or measured by income
to the extent deducted in calculating net income (or loss) for such period,
(4) all non-cash last-in first-out expenses for such period and (5) all non-cash
losses or expenses (or minus non-cash income or gain) included or deducted in
calculating net income (or loss) for such period, including to the extent not
otherwise added back, without duplication, (A) non-cash restructuring charges
and (B) non-cash purchase accounting adjustments.

1.37 “E-Fax” means any system used to receive or transmit faxes electronically.

1.38 “Electronic Transmission” means each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

1.39 “Environmental Laws” means all current and future laws, regulations,
ordinances or other requirements of any Governmental Authority relating to or
imposing liability or

 

6



--------------------------------------------------------------------------------

standards of conduct concerning the protection of health or the environment or
Hazardous Substances, which are applicable to Borrower, any of the Subsidiary
Guarantors or the Collateral.

1.40 “Equipment” means “equipment” as such term is defined in the Code.

1.41 “Equity Interest” means, with respect to any Person, any and all shares,
partes sociales, beneficiary interests in voting and control trusts, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of capital of such Person; if such
person is a partnership (or Mexican equivalent thereof), partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date.

1.42 “Equity Issuance” means, without duplication, any issuance or sale by
Borrower or any of its Subsidiaries (other than to Borrower or any of its
Subsidiaries) after the Closing Date of (a) any Equity Interests (including any
Equity Interests issued upon exercise of any warrant or option (or the Mexican
equivalent of a warrant or option)) or any warrants or options (or the Mexican
equivalent of warrants or options) to purchase Equity Interests or (b) any other
security or instrument representing an Equity Interest (or the right to obtain
any Equity Interest) in the issuing or selling Person.

1.43 “E-Signature” means the process of attaching to or logically associating
with an Electronic Transmission an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.

1.44 “E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.

1.45 “Event of Default” means any of the events specified in Article 9 as an
Event of Default, provided that any requirement specified in connection with
each such Event of Default including the giving of notice, lapse of time, and
the happening of any other necessary condition or event has been satisfied; and
“Default” means any such event, regardless of whether such requirements have
been satisfied.

1.46 “Evidence of Corporate Authority” means, with respect to Borrower or any
Subsidiary Guarantor, (i) a notarized copy of the duly formalized and duly
authorized power of attorney whereby the board of directors or the shareholders,
pursuant to a duly convened meeting, authorize the Responsible Officers to
execute loan documents in general, including any Loan Document, on behalf of
Borrower or such Subsidiary Guarantor, or (ii) in the absence of the evidence
described in the above clause (i), the Agent may, in its sole and absolute
discretion, accept notarized copies of the corporation’s Organizational
Documents and powers of attorney, in forms satisfactory to the Agent, and
(iii) a certificate, in a form reasonably satisfactory to the

 

7



--------------------------------------------------------------------------------

Agent, of the chief financial officer or secretary of the board of directors of
Borrower or such Subsidiary Guarantor which certifies as to the incumbency,
authority and signatures of the Responsible Officers of Borrower or such
Subsidiary Guarantor who execute any Loan Document.

1.47 “Excess Amount” has the meaning specified in Section 8.3.

1.48 “Excess Withholding Taxes” means, with respect to any Lender, any
withholding taxes, or any portion thereof, which would not have been imposed but
for (a) failure by such Lender (i) to provide to Borrower a letter specifying
that such Lender is the effective beneficiary of the interest payments hereunder
and under its Promissory Note, as set forth in the “Miscellaneous Tax Resolution
for 2006” (Resolución Miscelanea Fiscal para 2006) or any equivalent general
rules in effect thereafter while this Agreement shall remain in full force and
effect, (ii) to use reasonable commercial efforts to complete and file with the
appropriate governmental authority, or to provide to Borrower such forms,
certificates, information, applications or declarations required by any such
law, rule or regulation enacted or issued by Mexico or any political subdivision
thereof or authority therein, or a double taxation treaty to which Mexico is a
party that are a precondition for a reduction of or exemption from such Taxes to
which such Lender is entitled (provided that, such Lender shall not be under any
obligation to provide any information to Borrower which it deems, in its
reasonable judgment, to be confidential or legally or commercially prejudicial
to such Lender), or (iii) to use its reasonable commercial efforts to maintain
its status as a Registered Entity, or (b) the assignment of the Term Loans or
any portion thereof to an entity which is not a Mexican bank or a Registered
Entity at the time of such assignment or which subsequently fails to comply with
the provisions of clauses (a)(i) through (a)(iii) above as applicable to such
Lender.

1.49 “Excluded Equity Issuance” has the meaning specified in the Revolving Loan
Agreement.

1.50 “Existing Indebtedness” means the obligations under the Amended and
Restated Term Loan Agreement made and entered into as of June 30, 2006 by and
between Parras Cone de México, S.A. de C.V. and General Electric Capital
Corporation.

1.51 “External Indebtedness” means, at any date, without duplication, all
obligations of a Person for borrowed money that are payable in a currency other
than the currency of Mexico to a Person resident or having its head office or
chief place of business outside the territory of Mexico.

1.52 “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

1.53 “Fiscal Month” means any of the monthly accounting periods of Borrower.

1.54 “Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

1.55 “Fiscal Year” means any of the annual accounting periods of Borrower ending
on December 31 of each year.

 

8



--------------------------------------------------------------------------------

1.56 “Fixed Charge Coverage Ratio” means, the ratio of (a) Consolidated EBITDA
less Capital Expenditures (excluding Capital Expenditures funded with
Indebtedness) of Borrower and the Subsidiary Guarantors, to (b) Fixed Charges,
in each case calculated as of the end of each Fiscal Quarter for the twelve
(12) Fiscal Month period then ended.

1.57 “Fixed Charges” means, with respect to any fiscal period of Borrower and
the Subsidiary Guarantors on a consolidated basis, without duplication,
Consolidated Interest Expense (less all interest income received by Borrower and
the Subsidiary Guarantors on a consolidated basis during such period), scheduled
principal payments of Indebtedness (including any scheduled principal payments
of the Term Loans that have been prepaid in accordance with Section 2.5), and
federal, state, local and foreign cash income taxes, excluding deferred taxes
and taxes which are subject to Contest.

1.58 “FMV” means fair market value.

1.59 “FMV – Parras Cone Land and Buildings” means the fee simple stabilized
market value, net of expenses, of the Parras Cone Land and Buildings expressed
in Dollars; provided that the remarketing period is assumed to be 6 to 12
months.

1.60 “Foreign Exchange Facility” means an approximately $2,000,000 unsecured
foreign exchange hedge credit line to be entered into by Borrower on or about
the Sixth Amendment Effective Date.

1.61 “GAAP” means generally accepted accounting principles in the United States
as in effect during the term of this Agreement applied (in the case of any
Person) on a basis consistent with the most recent audited financial statements
of such Person delivered to the Agent hereunder.

1.62 “Governmental Authority” means any federal governmental authority
(including such an authority of Mexico or the United States), any state or other
political subdivision of any of the foregoing, and any agency, department,
commission, board, bureau, central bank, court or other tribunal having
jurisdiction over the Agent, any Lender, Borrower or Borrower’s Subsidiaries, or
the respective property of each as the context may require.

1.63 “Guaranteed Indebtedness” means as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation (“primary obligation”) of any other Person
(the “primary obligor”) in any manner. The amount of any Guaranteed Indebtedness
at any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Indebtedness is incurred and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guaranteed Indebtedness, or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

1.64 “Guarantor” means each of the U.S. Affiliates, each Subsidiary Guarantor
and each other entity that becomes party to the Subsidiary Guaranty or the
Affiliate Guaranty and Security Agreement after the date hereof.

 

9



--------------------------------------------------------------------------------

1.65 “Guaranty Trust” means the irrevocable guaranty trust agreement number
F-675 (contrato de fideicomiso irrevocable de garantía) dated December 29, 2006
governed by Mexican law substantially in the form of Exhibit D attached hereto,
and executed by and among Borrower and Parras Cone, as settlors
(fideicomitentes) and beneficiaries, and the Trustee, appointing Agent, as first
beneficiary (fideicomisario en primer lugar).

1.66 “Hazardous Substance” means any substance, material or waste that is or
becomes designated or regulated as “toxic,” “hazardous,” “pollutant,” or
“contaminant” or a similar designation or regulation under any applicable
Environmental Law or judicial or administrative interpretation of such.

1.67 “Holdco Debt” means unsecured Indebtedness (as defined in the Revolving
Credit Agreement) incurred by ITG, any Holding Company of ITG or any Holding
Company of BST that is not secured by the assets of, or guaranteed by, any
Credit Party (as defined in the Revolving Loan Agreement).

1.68 “Holding Company” means, in relation to ITG or BST, any limited liability
company or corporation in respect of which it is a Subsidiary and that owns no
material assets other than the Stock (as defined in the Revolving Credit
Agreement) or Stock Equivalents (as defined in the Revolving Credit Agreement)
of ITG or BST.

1.69 “IMSS” means Instituto Mexicano del Seguro Social.

1.70 “Increased Amount Date” has the meaning specified in Section 2.20(a).

1.71 “Indebtedness” of any Person means without duplication (a) all indebtedness
(including External Indebtedness) of such Person for borrowed money or for the
deferred purchase price of goods or services, but excluding (i) non-interest
bearing obligations to trade creditors incurred in the ordinary course of
business that are not overdue by more than ninety (90) days beyond the
applicable terms unless being contested in good faith and (ii) with respect to
Borrower or any of the Subsidiary Guarantors, any cotton vendor financing
incurred by Borrower or any of the Subsidiary Guarantors in the ordinary course
of business, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, (c) all obligations evidenced
by notes, bonds, debentures or similar instruments, (d) all indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations,
(f) all obligations of such Person under commodity purchase or option agreements
or other commodity price hedging arrangements, in each case whether contingent
or matured, (g) all obligations of such Person under any foreign exchange
contract, currency swap agreement, interest rate swap, cap or collar agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates, in each
case whether contingent or matured, (h) all Indebtedness referred to above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, and (i) the

 

10



--------------------------------------------------------------------------------

Obligations; provided, however, that with respect to clauses (f) and (g), the
amount of Indebtedness shall be deemed to be, on the date of determination
thereof, the net obligations arising thereunder calculated on a marked to market
value basis on such date.

1.72 “Indemnified Liabilities” has the meaning specified in Section 11.12.

1.73 “Indemnified Person” has the meaning specified in Section 11.12.

1.74 “INFONAVIT” means Instituto del Fondo Nacional de la Vivienda para los
Trabajadores.

1.75 “Initial Commitment” shall mean the amount of each Lender’s Commitment on
the Closing Date as set forth on Schedule 1.21 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Initial Commitments as of the
Closing Date is US$15,000,000.

1.76 “Initial Term Loans” has the meaning specified in Section 2.1.

1.77 “Installment” has the meaning specified in Section 2.5.

1.78 “Intangible Assets” means, with respect to any Person, that portion of the
book value of the assets of such Person which would be treated as intangibles
under GAAP.

1.79 “Intercreditor Agreement” means that certain Amended and Restated
Subordination and Intercreditor Agreement dated as of the Sixth Amendment
Effective Date among the Agent, the U.S. Affiliates and the agent under the
Revolving Loan Agreement, as it may be amended, restated, supplemented or
otherwise modified from time to time.

1.80 “Interest Payment Date” means (a) the last Business Day of each calendar
month and (b) the last day of the applicable LIBOR Period (if any).

1.81 “Investments in Subsidiaries” means Investments in one or more Subsidiaries
or any Person that concurrently with such Investment becomes a Subsidiary. For
the purposes of this definition, the term “Investment” means any investment,
made in cash or by delivery of property, by Borrower or any of its Subsidiaries
in any Person, whether by acquisition of stock, indebtedness or other obligation
or security, or by loan, guaranty, advance, capital contribution or otherwise.

1.82 “ITG” means International Textile Group, Inc., a Delaware corporation
(f/k/a Safety Components International, Inc.).

1.83 “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

1.84 “Lender” has the meaning specified in the introductory paragraph hereto.

 

11



--------------------------------------------------------------------------------

1.85 “Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

1.86 “LIBOR Business Day” means a Business Day on which banks in London, England
generally are open for interbank or foreign exchange transactions.

1.87 “LIBOR Period” means each period commencing on a LIBOR Business Day
selected by Borrower pursuant to this Agreement and ending one, two or three
months thereafter; provided that the foregoing provision relating to LIBOR
Periods is subject to the following:

(a) the initial LIBOR Period for the Term Loans shall commence on the Closing
Date;

(b) if any LIBOR Period would otherwise end on a day that is not a Business Day,
such LIBOR Period shall be extended to the next succeeding Business Day unless
the result of such extension would be to carry such LIBOR Period into another
calendar month in which event such LIBOR Period shall end on the immediately
preceding Business Day;

(c) any LIBOR Period that would otherwise extend beyond the Maturity Date shall
end on the Maturity Date; and

(d) any LIBOR Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such LIBOR Period) shall end on the last Business Day of a
calendar month.

1.88 “LIBOR Rate” means for each LIBOR Period, a rate of interest determined by
the Agent equal to the greater of:

(a) one percent (1%) per annum; and

(b) an amount equal to:

(i) the offered rates for deposits in Dollars for a period equal to each LIBOR
Period that appears on the Bloomberg Screen (displaying an average of quotations
for British Bankers Association LIBOR Rates for the relevant time period) on the
second full LIBOR Business Day next preceding the first day of such LIBOR
Period, divided by

(ii) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of Reserve Requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period.

If the Bloomberg Screen shall cease to be available, clause (b)(i) above shall
be deemed to read “the offered rates for deposits in Dollars for a period equal
to each LIBOR Period as provided by Reuters and displayed on the U.S. Treasury
and Money Market Screen as published by the Mexican ‘Infosel’ System, divided
by”.

 

12



--------------------------------------------------------------------------------

1.89 “Lien” means any mortgage or deed of trust, fideicomiso or fideicomiso de
garantía, pledge, hypothecation, assignment, deposit arrangement, lien, charge,
claim, security interest, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of any financing statement perfecting a security interest under the
laws of any jurisdiction).

1.90 “Loan Documents” means this Agreement, the Security Agreement, the Pledge
Agreement, the Promissory Notes, the Guaranty Trust, the Subsidiary Guaranty,
the Affiliate Guaranty and Security Agreement, the Intercreditor Agreement, the
Evidence of Corporate Authority for Borrower and each Subsidiary Guarantor, the
UK Security Documents and all instruments, certificates, guaranties and
agreements at any time delivered to the Agent pursuant to any of the foregoing,
and all written amendments, modifications, renewals, extensions and
rearrangements of, and substitutions for, any of the foregoing.

1.91 “Loan Rate” means the per annum rate equal to the sum of 4.75% plus the
LIBOR Rate.

1.92 Reserved.

1.93 “Material Adverse Effect” means any material adverse effect (a) upon the
business, assets, liabilities, operations or condition (financial or otherwise)
of (i) Borrower and its Subsidiaries taken as a whole or (ii) the U.S.
Affiliates taken as a whole, (b) upon the ability of Borrower, the U.S.
Affiliates or any other Guarantor to perform in any material respect its
obligations under this Agreement or any other Loan Document, or (c) upon the
Collateral or the Agent’s Liens or the priority of such Liens.

1.94 “Maturity Date” means March 31, 2011.

1.95 “Maximum Amount” means the lesser of (i) US$15,000,000 and (ii) the sum of
(x) 75% of the NFLV – Parras Cone Machinery and Equipment and (y) 50% of the FMV
– Parras Cone Land and Buildings.

1.96 “Maximum Rate” has the meaning specified in Section 2.16.

1.97 “Mexico” means the United Mexican States.

1.98 “Minimum Collateral Coverage Ratio” means the ratio of (a) (i) NFLV –
Parras Cone Machinery and Equipment plus (ii) FMV – Parras Cone Land and
Buildings to (b) Consolidated Funded Senior Debt.

1.99 “Net Cash Proceeds” means (a) with respect to any Asset Sale, the cash
proceeds received by Borrower or any Subsidiary, or GE Capital Bank, S.A.,
Institución de Banca Múltiple, GE Capital Grupo Financiero, División Fiduciaria,
in its capacity as the trustee under

 

13



--------------------------------------------------------------------------------

the Guaranty Trust (including cash proceeds subsequently received (as and when
received by such Person) in respect of noncash consideration initially received)
net of (i) selling expenses (including reasonable broker’s fees or commissions,
legal fees, value added tax, transfer and similar taxes and Borrower’s good
faith estimate of income taxes paid or payable in connection with such sale);
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the assets sold within ninety (90)
days of such Asset Sale (provided that, to the extent such cash proceeds are not
used to make payments in respect of such unassumed liabilities within
ninety (90) days of such Asset Sale, such cash proceeds shall constitute Net
Cash Proceeds); and (iv) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the asset sold in such Asset Sale and which is repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); (b) with respect to any Debt Issuance, the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith; and (c) with respect to any Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith.

1.100 “Net Issuance Proceeds” has the meaning specified in the Revolving Loan
Agreement.

1.101 “New Term Loans” has the meaning specified in Section 2.20(b).

1.102 “New Term Loan Commitments” has the meaning specified in Section 2.20(a).

1.103 “New Term Loan Lender” has the meaning specified in Section 2.20(a).

1.104 “New York Courts” has the meaning specified in Section 11.3(b).

1.105 “NFLV” means net forced liquidation value.

1.106 “NFLV – Parras Cone Machinery and Equipment” means a professional opinion
of the estimated most probable price, net expenses, expressed in Dollars which
the Parras Cone Machinery and Equipment could typically realize at a properly
advertised and professionally managed public auction held within 60 days of
equipment possession; provided that all such assets are to be sold in “as is
condition, where is location”, with the purchaser being responsible for the
dismantling and removal of such assets at their own risk and expense and such
value also assumes a default situation where normal maintenance has been
deferred.

1.107 “Obligations” means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the Credit
Parties to the Agent and the Lenders under or in connection with the Loan
Documents, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under this Agreement or any of the other Loan
Documents. This term includes all principal, interest

 

14



--------------------------------------------------------------------------------

(including all interest that accrues after the commencement of any case or
proceeding (whether under the laws of the United States or Mexico) by or against
any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), fees, Charges, expenses, reasonable attorneys’ fees and any other
sum chargeable to any Credit Party under this Agreement or any of the Loan
Documents.

1.108 “Organizational Documents” means the appropriate organizational documents
of Borrower and any of its Subsidiaries, as applicable (including its estatutos
sociales) as in effect from time to time during the term of this Agreement.

1.109 “Parent” means International Textile Group, Inc., a Delaware corporation.

1.110 “Parras Cone” means Parras Cone de México, S.A. de C.V., a Mexican stock
limited liability corporation (sociedad anónima de capital variable).

1.111 “Parras Cone Land and Buildings” means any and all real estate (including
any buildings and other improvements constructed thereon) owned by Parras Cone,
described in the Guaranty Trust which form part of the Collateral pursuant to
the Guaranty Trust.

1.112 “Parras Cone Machinery and Equipment” means any and all the machinery and
equipment owned by Parras Cone described in the Guaranty Trust which form part
of the Collateral pursuant to the Guaranty Trust.

1.113 “Parras Cone Receivables” means any and all the Accounts payable in favor
of Parras Cone by any Debtors located in the United States generated in the
ordinary course of business under a sale agreement governed by the law of the
United States or any state thereof, excluding any such Accounts sold, assigned
or otherwise transferred by Parras Cone to a U.S. Affiliate.

1.114 “Participant” has the meaning specified in Section 11.11(d).

1.115 “Past Due Rate” means the per annum rate equal to the sum of (a) the Loan
Rate plus (b) 2%.

1.116 “Permitted Encumbrances” means the following encumbrances: (a) presently
existing or hereinafter created Liens in favor of the Agent securing the
Obligations; (b) Liens for taxes or assessments or other governmental Charges
not yet due and payable; (c) pledges or deposits securing obligations under
workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation; (d) pledges or deposits securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which Borrower or any of its Subsidiaries is a party as lessee made in the
ordinary course of business; (e) deposits securing statutory obligations of
Borrower or any of its Subsidiaries; (f) any attachment or judgment lien not
constituting an Event of Default under Section 9.1(i); (g) zoning restrictions,
easements, licenses, or other restrictions on the use of any real estate or
other minor irregularities in title (including leasehold title) thereto, so long
as the same do not materially impair the use, value, or marketability of such
real estate; (h) Liens created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to equipment and fixtures acquired
by Borrower or any of its

 

15



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business (provided that such Liens attach
only to the assets subject to such purchase money debt and such Indebtedness is
incurred within twenty (20) days following such purchase and does not exceed
100% of the purchase price of the subject assets); and (i) those certain liens
or encumbrances on the property of Borrower or its Subsidiaries existing as of
the date hereof and as set forth on Schedule 1.105 hereto.

1.117 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity
(foreign or domestic) or Governmental Authority.

1.118 “Pledge Agreement” means the pledge agreement to be executed by Cone in
favor of the Agent in form and substance satisfactory to the Agent, pursuant to
which Cone shall pledge its shares of the corporate capital of the Subsidiary
Guarantors (other than the Specified Guarantors).

1.119 “Pledged Assets” has the meaning specified in Section 3.1(a).

1.120 “Promissory Note” means a promissory note of Borrower in the form of
Exhibit E attached hereto delivered hereunder and payable to the order of the
holder thereof.

1.121 “Property” means any interest in any kind of property, asset or
undertaking, whether real, personal or mixed, and whether tangible or
intangible.

1.122 “Pro Rata Share” means, with respect to any Lender, the percentage
obtained by dividing (a) the outstanding principal amount of the Term Loans of
such Lender by (b) the aggregate outstanding principal amount of the Term Loans
of all Lenders; provided, at any time prior to the making of the Term Loans,
“Pro Rata Share” shall be determined by dividing the Commitment of such Lender
by the aggregate Commitments of all Lenders.

1.123 “Qualified Issuance” means an offering or series of offerings of stock of
ITG or any Holding Company pursuant to a registration statement under the
Securities Act of 1933, which stock is listed on the New York Stock Exchange or
NASDAQ and the incurrence of additional non-revolving Indebtedness by ITG
permitted by the terms of the Revolving Loan Agreement or otherwise consented to
by Required Lenders (as defined in the Revolving Loan Agreement), which,
collectively, result in gross proceeds of at least $175,000,000.

1.124 “Register” has the meaning specified in Section 11.11(e).

1.125 “Registered Entity” means (a) an entity registered as a financial
institution in the foreign banks registry (registro de bancos, entidades de
financiamiento, fondos de pensiones y jubilaciones y fondos de inversión del
extranjero) with the Ministry of Finance and Public Credit of Mexico for
purposes of Article 195 of the Mexican Income Tax Law and (b) UBS.

1.126 “Related Persons” means, with respect to any Person, each Affiliate of
such Person and each director, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.

 

16



--------------------------------------------------------------------------------

1.127 “Relative Commitment Factor” means, at any date of determination, a
fraction where the numerator is the principal amount of all commitments
outstanding under this Agreement and the denominator is the sum of the principal
amounts of all commitments outstanding under this Agreement, the Revolving Loan
Agreement and the BST Facility.

1.128 “Replacement Lender” has the meaning specified in Section 2.19.

1.129 “Required Lenders” means Lenders having more than sixty-six and two-thirds
percent (66 2/3%) of the aggregate outstanding amount of Term Loans.

1.130 “Requirement of Law” means, as to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, other legal
requirement or determination of an arbitrator or of a Governmental Authority in
any jurisdiction, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

1.131 “Reserve Requirements” means reserve requirements (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Federal Reserve Board) which are required to be maintained by a member bank
of the Federal Reserve System.

1.132 “Responsible Officer” means, with respect to any Person, the president,
any vice president, treasurer or chief financial officer of such Person or the
corporate secretary, a senior manager, general manager or attorney-in-fact of
such Person with comparable authorization.

1.133 “Revolving Loan Agreement” means the Credit Agreement dated as of
December 29, 2006, by and among the Parent, ITG Holdings Inc., Burlington
Industries LLC, Carlisle Finishing LLC, Cone Denim LLC, Cone Jacquards LLC,
Automotive Safety Components International, Inc., Safety Components Fabric
Technologies, Inc. and Automotive Safety Components International Limited, as
borrowers, the other Persons party thereto that are designated as “Credit
Parties”, the lenders from time to time party thereto and General Electric
Capital Corporation, as agent for itself and the lenders from time to time party
thereto, as such agreement may be amended, restated, modified or otherwise
supplemented from time to time.

1.134 “Sale” has the meaning specified in Section 11.11(b).

1.135 “Secured Party” means the Agent, each Lender and each other Indemnified
Person.

1.136 “Security Agreement” means the security agreement governed by New York law
substantially in the form of Exhibit C attached hereto, and executed by
Borrower, Parras Cone and the Agent.

1.137 “Series” has the meaning specified in Section 2.20(a).

 

17



--------------------------------------------------------------------------------

1.138 “Services Agreement” means the services agreement dated as of January 1,
2006 by and between Parras Cone and Manufacturas Parras Cone, S.A. de C.V.

1.139 “Settlement Date” has the meaning specified in Section 2.18(b).

1.140 “Shares” means the Equity Interests in the Subsidiary Guarantors (other
than the Specified Guarantors) representing all of the economic and voting
rights associated with ownership of one hundred percent (100%) of the
outstanding capital stock of all classes of the Subsidiary Guarantors (other
than the Specified Guarantors) on a fully diluted basis.

1.141 “Sixth Amendment Effective Date” means December 22, 2009.

1.142 “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

1.143 “Specified Guarantors” means, collectively, Burlington Yecapixtla, S.A. de
C.V.; Cone Denim Yecapixtla, S.A. de C.V.; Casimires Burlmex, S.A. de C.V.; and
Servicios Burlmex, S.A. de C.V.

1.144 “Stock Equivalents” means all securities convertible into or exchangeable
for stock or any other Stock Equivalent and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any stock or any other
Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.

1.145 “Subsidiary” means, with respect to any Person, (a) any corporation (or
Mexican equivalent thereof) of which an aggregate of more than fifty
percent (50%) of the outstanding shares of stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, shares of stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person and/or one or more Subsidiaries of such Person, or
with respect to which any such Person has the right to vote or designate the
vote of more than fifty percent (50%) of such shares of stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company (or in either case, the Mexican equivalent thereof) in which
such Person and/or one or more Subsidiaries of such Person shall have an
interest (whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or manager (or in either case, the Mexican equivalent thereof)
or

 

18



--------------------------------------------------------------------------------

may exercise the powers of a general partner or manager (or in either case, the
Mexican equivalent thereof). Notwithstanding the foregoing, Parras Cone shall be
deemed to be a Subsidiary of Borrower for all purposes hereunder and under the
other Loan Documents.

1.146 “Subsidiary Guarantors” means Parras Cone, Administración Parras Cone,
S.A. de C.V. and Manufacturas Parras Cone, S.A. de C.V. and each other
Subsidiary of Borrower that becomes party to the Subsidiary Guaranty.

1.147 “Subsidiary Guaranty” means the Guaranty of even date herewith executed by
the Subsidiary Guarantors in favor of the Agent in form and substance
satisfactory to the Agent.

1.148 “Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges, or withholdings and liabilities with respect thereto,
payable in any jurisdiction, excluding in the case of any Lender, franchise or
similar taxes or taxes imposed on or measured by its net income, in each case
imposed on such Lender by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender is organized or maintains its
lending office with respect to the Term Loans.

1.149 “Term Loan” means an Initial Term Loan and a New Term Loan and “Term
Loans” means the Initial Term Loans and New Term Loans.

1.150 “Third Amendment Effective Date” shall mean November 16, 2007.

1.151 “Trustee” means GE Capital Bank, S.A., Institución de Banca Múltiple, GE
Capital Grupo Financiero, División Fiduciaria, acting in its capacity as trustee
(fiduciario) of the Guaranty Trust.

1.152 “UBS” means UBS AG, Stamford Branch.

1.153 “UK Security Documents” means, collectively, the UK Debenture and the UK
Share Charge.

1.154 “U.S. Affiliate” means each of Parent, ITG Holdings, Inc., Burlington
Industries LLC, Carlisle Finishing LLC, Cone Denim LLC, Cone Jacquards LLC,
Safety Components Fabric Technologies, Inc., International Textile Group
Acquisition Group LLC, WLR Cone Mills IP, Inc., Cone Acquisition LLC, Cone
International Holdings, Inc., Burlington International Services Company, Apparel
Fabrics Properties, Inc., BI Properties I, Inc., Burlington Apparel Services
Company, BILLC Acquisition LLC, Burlington Worldwide, Inc., Cone Administrative
and Sales LLC, Cone Denim White Oak LLC, Cliffside Denim LLC, Burlington
Industries IV LLC, Burlington Industries V LLC, Cone International Holdings II,
Inc., BWW CT, Inc., Valentec Wells, LLC, Narricot Industries LLC and each other
entity organized under the laws of the United States that becomes party to the
Affiliate Guaranty and Security Agreement after the date hereof.

1.155 “Wachovia Non Pro Rata Pay Down” has the meaning specified in
Section 2.18(b).

1.156 “Wachovia Pay Down Amount” has the meaning specified in Section 2.18(b).

 

19



--------------------------------------------------------------------------------

1.157 “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) one hundred percent (100%) of the
stock and Stock Equivalents, at the time as of which any determination is being
made, is owned, beneficially and of record, by any Credit Party, or by one or
more of the other Wholly-Owned Subsidiaries, or both.

2. The Facility

2.1 The Term Loans. Each of the initial Lenders severally agrees, upon the
satisfaction of the conditions precedent set forth in Article 4, to make a term
loan (collectively, the “Initial Term Loans”) to Borrower on the Closing Date in
an amount equal to such Lender’s Initial Commitment; provided, however, that,
the aggregate principal amount of all outstanding Initial Term Loans shall not
exceed the Maximum Amount. Borrower may make only one borrowing under the
Initial Commitments which shall be on the Closing Date. Once repaid, the Initial
Term Loans may not be reborrowed. Each Lender’s Initial Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Initial Commitment on such date.

2.2 Promissory Notes. The Term Loans made by each Lender shall be evidenced by
this Agreement and, if requested by such Lender, by a Promissory Note payable to
the order of such Lender in an amount equal to such Lender’s Commitment.

2.3 Borrowing Mechanics for Term Loans.

(a) Borrower shall deliver to Agent a fully executed notice of borrowing and
disbursement in the form attached hereto as Exhibit H no later than three days
prior to the Closing Date. Promptly upon receipt by Agent of such notice, Agent
shall notify each Lender of the proposed borrowing.

(b) Each Lender shall make its Initial Term Loan available to Agent not later
than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer of
same day funds in Dollars, at the office designated by Agent. Upon satisfaction
or waiver of the conditions precedent specified herein, Agent shall make the
proceeds of the Initial Term Loans available to Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Initial Term Loans received by Agent from Lenders to be credited to Borrower’s
account No. 2000032605280 with Wachovia Bank N.A. for further credit to Parras
Cone’s account No. 1235458963 with Bank of America, N.A. (ABA# 121000358).

2.4 Use of Proceeds. The proceeds of the Initial Term Loans shall be distributed
to Parras Cone to permit Parras Cone to repay the Existing Indebtedness,
together with fees and expenses in connection therewith.

2.5 Repayments. The principal amounts of the Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the dates set forth below, commencing March 31, 2007:

 

Amortization Date

   Term Loan Installments

March 31, 2007

   $ 250,000

June 30, 2007

   $ 250,000

September 30, 2007

   $ 250,000

December 31, 2007

   $ 250,000

March 31, 2008

   $ 250,000

June 30, 2008

   $ 250,000

September 30, 2008

   $ 250,000

December 31, 2008

   $ 250,000

March 31, 2009

   $ 250,000

June 30, 2009

   $ 250,000

September 30, 2009

   $ 250,000

December 31, 2009

   $ 250,000

March 31, 2010

   $ 250,000

June 30, 2010

   $ 250,000

September 30, 2010

   $ 250,000

December 31, 2010

   $ 250,000

Maturity Date

    


 

Remaining outstanding


principal balance

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Section 2.6; and (y) the Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Maturity Date.

2.6 Prepayments.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay the Term Loans, in whole or in part, upon at least five
(5) Business Days’ prior written notice; provided, however, that any such
prepayment shall be (i) in amounts not less than US$250,000 and in multiples of
US$250,000 in excess thereof, (ii) accompanied by payment of interest on the
amount of such prepayment accrued to the date of such prepayment, (iii) applied
as set forth in Section 2.10, and (iv) subject to payment of break funding
losses (if any) as set forth in Section 2.11. Each notice of prepayment shall
specify the prepayment date and the principal amount of the Term Loans (or
portion thereof) to be prepaid, shall be irrevocable and shall commit Borrower
to prepay the Term Loans by the amount stated therein on the date stated
therein.

(b) Mandatory Prepayments.

(i) Not later than five (5) Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale of Parras Cone Machinery and Equipment, Parras Cone
Land

 

21



--------------------------------------------------------------------------------

and Buildings or Equity Interests of any Subsidiary Guarantor, Borrower shall
apply an amount equal to the applicable NFLV – Parras Cone Machinery and
Equipment, FMV – Parras Cone Land and Buildings or Net Cash Proceeds with
respect thereto to prepay the Term Loans.

(ii) In the event that insurance proceeds are payable in respect of any Casualty
Event or any series of related Casualty Events, Borrower may elect to restore or
replace the property affected by such Casualty Event so long as no Event of
Default shall have occurred and be continuing and provided that Borrower
provides notice to the Agent within fifteen (15) days of the occurrence of the
Casualty Event of its election to restore or replace the affected property;
provided that, if Borrower does not deliver such notice within such 15-day
period, Borrower shall prepay the Term Loans in an amount equal to 100% of such
proceeds. If Borrower so elects, it shall deliver to the Agent, within
forty-five (45) days from the delivery of the notice referenced above, a
restoration or replacement plan, for the application of such insurance proceeds
and any other funds available to Borrower to restore or replace the property;
provided that, if Borrower does not deliver such restoration or replacement plan
within such 45-day period, Borrower shall prepay the Term Loans in an amount
equal to 100% of such proceeds. All restoration or replacement of property must
be completed within two hundred seventy (270) days of the Casualty Event.
Borrower shall prepay the Term Loans in an amount equal to 100% of such proceeds
within two (2) Business Days following the expiration of such two hundred
seventy (270) day period.

(iii) Immediately upon receipt by ITG, or any Holding Company of ITG or BST, of
the Net Issuance Proceeds of any issuance of Stock (as defined in the Revolving
Loan Agreement) or Stock Equivalents (as defined in the Revolving Loan
Agreement) (including any capital contribution but excluding (1) any Net
Issuance Proceeds from Excluded Equity Issuances and (2) an amount of proceeds
from the issuances of Stock (as defined in the Revolving Loan Agreement) by ITG
or any Holding Company of ITG or BST pursuant to a Qualified Issuance up to the
lesser of (x) $15,000,000, and (y) an amount equal to 50% of the accrued and
unpaid interest (including any PIK interest) with respect to the 18% Senior Note
Subordinated Indebtedness, so long as in the case of this subclause (2), such
amount is used to repay the accrued and unpaid interest (including any PIK
interest) with respect to the 18% Senior Note Subordinated Indebtedness),
Borrower shall prepay, or cause to be prepaid, the Term Loans in an amount equal
to the Relative Commitment Factor as of such date multiplied by such Net
Issuance Proceeds.

(iv) Immediately upon receipt by Borrower or any of the Subsidiary Guarantors of
the Net Cash Proceeds of any Equity Issuance, Borrower shall prepay the Term
Loans in an amount equal to all such Net Cash Proceeds.

(v) Immediately upon receipt by ITG, or any Holding Company of ITG or BST, of
the Net Issuance Proceeds of Holdco Debt (other than the 18% Senior Note
Subordinated Indebtedness), Borrower shall prepay, or cause to be prepaid, the
Term Loans in an amount equal to the Relative Commitment Factor as of such date
multiplied by such Net Issuance Proceeds.

 

22



--------------------------------------------------------------------------------

(vi) Immediately upon receipt by Borrower or any of the Subsidiary Guarantors of
the Net Cash Proceeds of any Debt Issuance, Borrower shall prepay the Term Loans
in an amount equal to all such Net Cash Proceeds.

(vii) Immediately upon receipt by ITG or any of its Subsidiaries of the Net
Proceeds (as defined in the Revolving Loan Agreement) of (x) any Disposition (as
defined in the Revolving Loan Agreement) of Equipment or real Property or
(y) any Event of Loss (as defined in the Revolving Loan Agreement) of Equipment
or real Property and, in each case, to the extent ITG or any of its Subsidiaries
is required to make a mandatory prepayment under the Revolving Loan Agreement in
connection with such Disposition or Event of Loss, Borrower shall prepay, or
cause to be prepaid, the Term Loans in an amount equal to 50% of such Net
Proceeds.

All mandatory prepayments made pursuant to Section 2.6(b) shall be applied as
set forth in Section 2.10, shall not be subject to payment of break funding
losses (if any) as set forth in Section 2.11, and shall be accompanied by
payment of interest on the amount of such prepayment accrued to the date of such
prepayment. Any portion of the Term Loans prepaid pursuant to this Section 2.6
may not be reborrowed.

2.7 Interest.

(a) Interest shall accrue on the outstanding unpaid principal amount of the Term
Loans and all other Obligations at the Loan Rate from and including the Closing
Date (or, with respect to Obligations other than the Term Loans, the date such
Obligations are due and payable; provided that in the case of Obligations
arising pursuant to the Guaranty Trust such Obligations shall accrue interest
pursuant to the terms and conditions set forth in such agreements) to but
excluding the Maturity Date or such later date or earlier date, as the case may
be, on which all amounts due hereunder shall have been paid in full. Interest
payable on the Term Loans and all other Obligations shall be calculated on the
basis of a 360-day year and actual days elapsed in each period during which
interest shall accrue.

(b) Interest on the Term Loans and all other Obligations shall be paid in
arrears on each Interest Payment Date, the Maturity Date and, if any amounts
hereunder remain outstanding thereafter, upon demand.

(c) Borrower shall have the option to continue all or any portion of any Term
Loan upon the expiration of the applicable LIBOR Period. Any Term Loan or group
of Term Loans having the same proposed LIBOR Period to be continued must be in a
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
such amount. Any such election must be made by Borrower by 2:00 p.m. (New York
time) on the 3rd Business Day prior to the end of each LIBOR Period. If no
election is received by 2:00 p.m. (New York time) on the 3rd Business Day prior
to the end of the LIBOR Period with respect to any Term Loan, that Term Loan
shall be continued with a LIBOR period of one month. Borrower must make such
election by notice to the Agent in writing, by fax or overnight courier (or by
telephone, to be confirmed in writing on such day) or Electronic Transmission.
In the case of any continuation, such election must be made pursuant to a
written notice (a “Notice of Continuation”) in the form of Exhibit K.

 

23



--------------------------------------------------------------------------------

(d) Upon receipt of a Notice of Continuation, the Agent will promptly notify
each Lender thereof. In addition, the Agent will, with reasonable promptness,
notify Borrower and the Lenders of each determination of the LIBOR Rate;
provided that any failure to do so shall not relieve Borrower of any liability
hereunder or provide the basis for any claim against the Agent. All
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans held by each Lender with respect to which
the notice was given.

(e) Notwithstanding any other provision contained in this Agreement, after
giving effect to any continuation of any Term Loans, there shall not be more
than three (3) different LIBOR Periods in effect.

2.8 Default Interest. Notwithstanding anything contained in Section 2.7 to the
contrary, while any Default or Event of Default exists pursuant to Sections
9.1(a), (f-h) or (m-n) or after acceleration of any of the Obligations
hereunder, Borrower shall pay interest (to the extent permitted by applicable
law) on the outstanding principal amount of the Term Loans and all other
Obligations, at the Past Due Rate and such interest shall be payable from time
to time on demand.

2.9 Payments. All payments (including prepayments) to be made by Borrower on
account of principal, interest and other amounts required hereunder shall be
made without set-off, recoupment, counterclaim or deduction of any kind, shall,
except as otherwise expressly provided herein, be made to the Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to the Agent (or such other
address outside the territory of Mexico as the Agent may from time to time
specify in accordance with Section 11.2), and shall be made in Dollars and in
immediately available funds, no later than 2:00 p.m. (New York time) on the date
due. Any payment which is received by the Agent later than 2:00 p.m. (New York
time) shall be deemed to have been received on the immediately succeeding
Business Day and any applicable interest shall continue to accrue. Borrower and
each other Credit Party hereby irrevocably waives the right to direct the
application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral.

2.10 Application of Payments. All payments received by the Agent (including,
without limitation, proceeds received in connection with the sale of Collateral
pursuant to the Guaranty Trust) hereunder or under any other Loan Document shall
be applied first to the payment of any late charges, fees, taxes, levies,
imposts, duties, charges, deductions or withholdings due and payable hereunder
or under any other Loan Document, second to the payment of interest due and
payable hereunder, third to the payment of the principal balance outstanding
hereunder, fourth to the payment of any other amounts owing constituting
Obligations, and fifth, for the account of and paid to whoever may be lawfully
entitled thereto; provided, however, that (i) partial prepayments shall be
applied to prepay scheduled installments of the Term Loans in inverse order of
maturity and (ii) notwithstanding anything contained herein to the contrary
(including this Section 2.10), insurance proceeds arising in connection with a
Casualty Event affecting the Collateral shall be applied in accordance with
Section 2.6(b)(ii). In carrying out the foregoing, (x) amounts received shall be
applied in the numerical order provided until exhausted prior to the application
to the next succeeding category and (y) each of the Lenders or other Persons
entitled to payment shall receive an amount equal to its pro

 

24



--------------------------------------------------------------------------------

rata share of amounts available to be applied pursuant to clauses second, third
and fourth above. The Agent promptly shall provide Borrower with written notice
if any payment received by the Agent hereunder does not fully satisfy Borrower’s
obligations with respect to payments due on such date hereunder, which notice
shall set forth the amount and nature of payments still due; provided, however,
that failure to provide such notice shall not relieve Borrower of its obligation
to pay interest at the Past Due Rate with respect to any amount of principal of
the Term Loans not paid when due.

2.11 Break Funding Losses. Except as otherwise provided herein, if Borrower
makes any payment or prepayment of principal of the Term Loans on a date that is
not an Interest Payment Date, Borrower shall reimburse each Lender on demand for
any losses incurred by such Lender as a result of the timing of such payment,
including, without limitation, any losses incurred in liquidating or employing
deposits from third parties. Each Lender will advise Borrower whether a break
funding cost will be imposed on a specified payment. A certificate of such
Lender setting forth the basis for determining such loss shall be conclusive and
binding on Borrower, absent bad faith or manifest error. This covenant shall
survive the Maturity Date.

2.12 Changes; Legal Restrictions. If any current or future applicable law, rule
or regulation or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive of any such authority, central bank or comparable
agency, whether or not having the force of law shall impose, modify or deem
applicable any Reserve Requirements or any other reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System
of the United States), special deposit, compulsory loan or similar requirements
(other than any capital adequacy requirements) in connection with the Term
Loans, or deposits or other liabilities with, of or for the account of the Term
Loans, or credit extended by, or any acquisition of funds by or for the account
of any office of such Lender or shall impose on such Lender any other condition
affecting its obligations relating to its Term Loans; and the result of any of
the foregoing would be in the reasonable judgment of such Lender to increase the
cost to such Lender of its Term Loans, or reduce the amount of any sum
receivable by such Lender under this Agreement, then, upon written demand by
such Lender, Borrower shall pay to such Lender such additional amount or amounts
as would compensate such Lender for such increased costs or reduction. A
statement by such Lender setting forth in reasonable detail the basis for the
calculation and determination of any such additional amount or amounts necessary
to compensate such Lender shall be conclusive and binding upon Borrower, absent
manifest error. Notwithstanding the foregoing, if such charges or restrictions
are the result of funding or maintaining its Term Loans, such Lender will use
its best efforts to minimize or avoid the effects of such results by designating
a different lending office or transferring its Term Loans to any other office or
Affiliates of such Lender if such designation or transfer would avoid the need
for such charges or restrictions and would not, in the sole opinion of such
Lender, be otherwise disadvantageous to such Lender.

2.13 Illegality. Notwithstanding any other provision herein, in the event that
it is or shall become unlawful in any jurisdiction for any Lender to continue to
fund or to maintain its Term Loans or to comply with its obligations under this
Agreement, such Lender shall give notice thereof to Borrower together with a
description of the basis for such illegality. Upon the giving of such notice,
the duties of such Lender hereunder shall terminate and all outstanding

 

25



--------------------------------------------------------------------------------

obligations of Borrower hereunder together with all accrued interest with
respect thereto and all other amounts payable to such Lender hereunder shall be
prepaid by Borrower immediately or at such later date up to and including the
end of the current interest periods as may be permitted by law. Any such
prepayment shall be made without premium, penalty or charges for break funding
losses, unless maintaining the Term Loans becomes unlawful under the laws of
Mexico in which event break funding losses, if any, will be chargeable to
Borrower under Section 2.11. Notwithstanding the foregoing, if the illegality
refers to funding and/or maintaining its Term Loans, such Lender will use its
best efforts to minimize or avoid the effects of such illegality by designating
a different lending office or transferring its Term Loans to any of such
Lender’s Affiliates if such designation or transfer would be permissible under
the applicable laws and avoid the need for a prepayment and would not, in the
sole opinion of such Lender, be otherwise disadvantageous to such Lender.

2.14 Taxes. All payments of principal, interest, fees and other amounts made or
in respect to this Agreement or the Loan Documents shall be made without set-off
or counterclaim and free and clear of and without deduction for any and all
Taxes (other than Excess Withholding Taxes). Borrower agrees to cause all such
Taxes to be paid on behalf of the Agent and the Lenders directly to the
appropriate Governmental Authority. Borrower shall provide the Agent with copies
of tax receipts or such other documentation as will prove payment of tax in a
Mexican court or in another court applying the United States Federal Rules of
Evidence, for all Taxes paid by Borrower pursuant to this Section 2.14. Borrower
shall deliver such receipts or other accountable documentation to the Agent
within forty-five (45) days following the end of each Fiscal Quarter. If
Borrower fails to pay any such Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, Borrower agrees to indemnify and immediately upon demand
reimburse the Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Agent or such Lender as a result of any
such failure. The Agent and the Lenders shall not be obliged to pass on to
Borrower any benefits that may accrue to any of them pursuant to this
Section 2.14.

2.15 Currency Inconvertibility. In the event that any Credit Party is not able
to satisfy an Obligation as a result of any restriction or prohibition on
(i) the exchange of Mexican currency for Dollars or (ii) the transferring of
Dollars outside of Mexico, Borrower shall use all means available to cause its
shareholders (including, but not limited to, Parent), Subsidiaries or other
income sources outside of Mexico to provide sufficient Dollars to satisfy such
Obligation, provided that no Credit Party shall, nor be required to, take any
action that would violate any Requirement of Law or result in an adverse tax
consequence to any Credit Party. Borrower acknowledges and agrees that nothing
contained in this Section 2.15 shall prohibit or restrict the Agent or the
Lenders from exercising any remedies available to them by law or in this
Agreement.

2.16 Maximum Rate. Anything herein to the contrary notwithstanding, if during
any period for which interest is computed hereunder, the applicable interest
rate, together with all fees, charges and other payments which are treated as
interest under applicable law, as provided for herein or in any other Loan
Document, would exceed the maximum rate of interest which may be charged,
contracted for, reserved, received or collected by the Lenders in connection
with this Agreement under applicable law (the “Maximum Rate”), Borrower shall
not be

 

26



--------------------------------------------------------------------------------

obligated to pay, and the Lenders shall not be entitled to charge, collect,
receive, reserve or take, interest in excess of the Maximum Rate, and during any
such period the interest payable hereunder shall be limited to the Maximum Rate.

2.17 Fees. Borrower agrees to pay to the Agent and the Lenders certain fees in
the amounts and at the times separately agreed upon.

2.18 Pro Rata Shares; Settlement

(a) Pro Rata Shares. All Initial Term Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make an Initial Term Loan requested
hereunder.

(b) Settlement. At least once each calendar month or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Pro Rata Share of principal and
interest paid for the benefit of Lenders with respect to each applicable Term
Loan. Agent shall pay to each Lender such Lender’s Pro Rata Share of principal
and interest paid by Borrower since the previous Settlement Date for the benefit
of such Lender on the Term Loans held by it. Notwithstanding the preceding
sentence, on the Third Amendment Effective Date, Borrower may pay to Agent an
amount equal to the then aggregate principal amount of all outstanding Term
Loans of Wachovia Bank, National Association (the “Wachovia Pay Down Amount”)
under this Agreement, which amount Agent shall pay in full to Wachovia Bank,
National Association without regard to each Lender’s Pro Rata Share (the
“Wachovia Non Pro Rata Pay Down”). Furthermore, on the Sixth Amendment Effective
Date, Borrower may pay to Agent an amount equal to the CIT Payment Amount, which
amount Agent shall pay in full to The CIT Group/Commercial Services, Inc.
without regard to each Lender’s Pro Rata Share. Such payments shall be made by
wire transfer to such Lender not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.

(c) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Initial Term Loan available to Agent on the
Closing Date. If such Pro Rata Share is not, in fact, paid to Agent by such
Lender on the Closing Date, Agent will be entitled to recover such amount on
demand from such Lender without setoff, counterclaim or deduction of any kind.
If any Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 2.18(c) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitment hereunder or to prejudice any
rights that Borrower may have against any Lender as a result of any default by
such Lender hereunder. To the extent that Agent advances funds to Borrower on
behalf of any Lender and is not reimbursed therefor on the same Business Day as
such advance is made, Agent shall be entitled to retain for its account all
interest accrued on such advance until reimbursed by the applicable Lender.

 

27



--------------------------------------------------------------------------------

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Credit Party or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

2.19 Replacement of Lenders. Within forty-five days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 2.12, 2.13 or 2.14; or
(ii) any failure by any Lender to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, Borrower may, at its option, notify the Agent and such
Affected Lender (or such non-consenting Lender) of Borrower’s intention to
obtain, at Borrower’s expense, a replacement Lender (which shall be an Assignee)
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender shall be an Assignee and shall be reasonably
satisfactory to the Agent. In the event Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or non-consenting Lender) shall sell and assign its Term Loans
to such Replacement Lender, at par, provided that Borrower has reimbursed such
Affected Lender for its increased costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 11.11 within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 2.19 and presentation
to such replaced Lender of an Assignment evidencing an assignment pursuant to
this Section 2.19, such Assignment shall nonetheless become effective if it is
executed by Borrower and the Agent. Upon any such assignment and payment and
compliance with the other provisions of Section 11.11, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such replaced Lender to indemnification hereunder shall survive as to such
replaced Lender.

2.20 Commitment Increase.

(a) Borrower may by written notice to Agent, on no more than one occasion, elect
to request the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”), (i) in an aggregate amount equal to (A) the Wachovia
Pay Down Amount less (B) all Pro Rata Share payments of principal that would
have been payable to Wachovia Bank, National Association since the date of the
Wachovia Non Pro Rata Pay Down had the Wachovia Non Pro Rata Pay Down not
occurred and (ii) not less than $1,000,000 individually (or such lesser amount
which shall be approved by Agent). Such notice shall specify (A) the date (the

 

28



--------------------------------------------------------------------------------

“Increased Amount Date”) on which Borrower proposes that the New Term Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to Agent and (B) the
identity of each Lender or other Person that is an Assignee under Section 11.11
of this Agreement (each, a “New Term Loan Lender”) to whom Borrower proposes any
portion of such New Term Loan Commitments be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Term Loan Commitment. Such New Term Loan Commitments shall become
effective, as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Term Loan Commitments, as applicable; (2) the Wachovia
Non Pro Rata Pay Down shall have occurred; (3) Borrower and its Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in
Section 8 as of the last day of the most recently ended Fiscal Quarter after
giving effect to such New Term Loan Commitments; (4) the Agent shall have
received amendments to this Agreement, a joinder agreement for any New Term Loan
Lender and all other promissory notes, agreements, documents and instruments
requested by the Agent in its reasonable discretion evidencing and setting forth
the conditions of the New Term Loan Commitments.

(b) On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Term Loan to Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment of such Series and the New Term Loans made pursuant thereto.

(c) Agent shall notify Lenders promptly upon receipt of Borrower’s notice of the
Increased Amount Date and in respect thereof the New Term Loan Commitments and
the New Term Loan Lenders.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the Initial Term Loans. Each joinder agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Agent, to effect the provision of this Section 2.20.

3. Security

3.1 Security in Collateral; Delivery of Guaranty Trust.

(a) As security for performance and payment of the Term Loans and all other
Obligations, (i) Borrower and Parras Cone, as settlors (fideicomitentes) and
beneficiaries, shall execute and deliver the Guaranty Trust pursuant to which
Borrower and Parras Cone shall appoint the Agent, as first beneficiary
(fideicomisario en primer lugar) and grant the Agent, for the benefit of the
Secured Parties, a valid and perfected security interest in the Collateral
(collectively, the “Pledged Assets”), (ii) Cone shall execute and deliver the
Pledge Agreement in favor of the Agent pursuant to which Cone shall grant the
Agent, for the benefit of the Secured Parties, a valid and perfected security
interest in its shares of the capital of each of the Subsidiary

 

29



--------------------------------------------------------------------------------

Guarantors (other than the Specified Guarantors), (iii) Parras Cone shall
execute and deliver the Security Agreement in favor of the Agent pursuant to
which Parras Cone shall grant the Agent, for the benefit of the Secured Parties,
a valid and perfected security interest in certain Parras Cone Receivables
payable in the United States and Equipment (as defined in the Security
Agreement) and (iv) each of the U.S. Affiliates shall execute and deliver the
Affiliate Guaranty and Security Agreement in favor of the Agent pursuant to
which each such U.S. Affiliate shall grant the Agent, for the benefit of the
Secured Parties, a valid and perfected security interest in substantially all
assets of such U.S. Affiliate, which security interest shall be subordinated to
such U.S. Affiliate’s obligations relating to the Revolving Loan Agreement
pursuant to the Intercreditor Agreement.

(b) The Loan Documents to be delivered to the Agent pursuant to Section 3.1(a)
shall be (i) duly executed and delivered before a Mexican notary public (with
the exception of the Security Agreement and the UK Security Documents) within 21
days of the Closing Date, and (ii) accompanied by (X) copies of insurance
policies evidencing that the Collateral covered thereby is insured adequately to
protect the Agent’s interest therein, together with endorsements acceptable to
the Agent, showing the Trustee as a named additional loss payee with respect to,
or named additional beneficiary of, any insurance proceeds resulting from any
Casualty Event affecting such Collateral, (Y) an opinion of external counsel for
Borrower opining on the validity and enforceability thereof, and (Z) such other
approvals, opinions, agreement, documents or materials as the Agent shall
request in connection therewith including, but not limited to, the NFLV and FMV
calculations required pursuant to Section 3.2.

(c) Within 60 days of the Closing Date, Borrower shall deliver evidence that in
respect of the Guaranty Trust all registration duties have been paid and the
Guaranty Trust has been filed for recordation in all public registries and other
places to the extent necessary or desirable, in the sole judgment of the Agent,
to create a valid and enforceable first priority security interest (subject to
Permitted Encumbrances) in favor of the Agent on the Pledged Assets.

3.2 Value of Collateral; Valuation of the Collateral. The NFLV – Parras Cone
Machinery and Equipment and FMV – Parras Cone Land and Buildings shall be
calculated (i) on or prior to the Closing Date and thereafter (ii) no more often
than twice during any calendar year (consisting of one site visit and one
desktop appraisal); provided, however, that during the occurrence or continuance
of any Default or Event of Default, then the Agent shall be permitted to conduct
audits, appraisals and valuations as often as it deems appropriate in its sole
discretion. After the determination of the NFLV – Parras Cone Machinery and
Equipment and FMV – Parras Cone Land and Buildings, the Agent shall provide
Borrower with written notice informing Borrower of such NFLV – Parras Cone
Machinery and Equipment and FMV – Parras Cone Land and Buildings.

4. Conditions Precedent

4.1 Conditions Precedent. The obligations of the Lenders to make the Initial
Term Loans hereunder are subject to the following conditions precedent:

(a) the Agent shall have received the following documents from the Credit
Parties, each of which shall be in form and substance satisfactory to the Agent:

(1) a copy of this Agreement, duly executed and delivered by the parties hereto;

 

30



--------------------------------------------------------------------------------

(2) the Evidence of Corporate Authority for Borrower and each of the Subsidiary
Guarantors, together with such Person’s corporate charter (escritura
constitutiva), current bylaws (estatutos sociales) and powers of attorney;

(3) an opinion of Romo, Paillés y Guzmán, S.C., Mexican special counsel to the
Credit Parties, substantially in the form attached hereto as Exhibit F-1;

(4) an opinion of Jones Day, United States special counsel to the Credit
Parties, substantially in the form attached hereto as Exhibit F-2;

(5) the Affiliate Guaranty and Security Agreement, duly executed and delivered
by the U.S. Affiliates;

(6) the Subsidiary Guaranty, duly executed and delivered by each of the
Subsidiary Guarantors;

(7) the Promissory Notes payable to each Lender, duly executed by Borrower;

(8) the Guaranty Trust, duly executed and delivered by each of the parties
thereto;

(9) the Security Agreement;

(10) the Pledge Agreement, duly executed and delivered by Cone;

(11) the Intercreditor Agreement, duly executed and delivered by the parties
thereto;

(12) the UK Share Charge, duly executed and delivered by ASCI Holdings UK (DE),
Inc.;

(13) UCC financing statements naming Agent as Secured Party and Borrower and the
Subsidiary Guarantors, as debtors, filed in the District of Columbia;

(14) a certificate from Borrower certifying that (i) since December 31, 2005,
there has not occurred (A) an event that has had, or would be expected to have,
a Material Adverse Effect, or (B) any litigation against Borrower or any of its
Subsidiaries which, if successful, would have a Material Adverse Effect or which
would challenge the transactions contemplated hereunder; (ii) all
representations and warranties contained in Article 5 applicable to Borrower or
any of its Subsidiaries are true and correct in all material

 

31



--------------------------------------------------------------------------------

respects as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date; and
(iii) no Default or Event of Default shall have occurred or be continuing on
such date;

(15) a certificate from the Secretary of each U.S. Affiliate (i) attesting to
the resolutions of such U.S. Affiliate’s board of directors authorizing its
execution, delivery, and performance of the Affiliate Guaranty and Security
Agreement and the UK Share Charge, as applicable, (ii) authorizing specific
officers of such U.S. Affiliate to execute the same; (iii) certifying copies of
such U.S. Affiliate’s governing documents, as amended, modified, or supplemented
to the Closing Date; (iv) attesting to the incumbency and signatures of such
specific officers of such U.S. Affiliate; and (v) attaching a certificate of
good standing with respect to such U.S. Affiliate, dated within 10 days of the
Closing Date;

(16) a notice of borrowing and disbursement issued by Borrower, substantially in
the form attached hereto as Exhibit H;

(17) a letter appointing CT Corporation System as agent for service of process
in New York for the Credit Parties and proof of payment for term of the loan,
together with a Mexican power of attorney, notarized and apostilled by means of
which Borrower, Cone and Parras Cone appoint CT Corporation System as their
agent for service of process in New York;

(18) a solvency certificate from Borrower in form, scope and substance
satisfactory to the Agent, demonstrating that after giving effect to (i) the
terms of this Agreement, (ii) the making of the Initial Term Loans, and
(iii) the payment and accrual of all transaction costs in connection with the
foregoing, each of Borrower and its Subsidiaries is Solvent; and

(19) such other documents, instruments, opinions or agreements as the Agent or
the Lenders may reasonably require; and

(b) Borrower and its Subsidiaries shall have (i) repaid in full all Existing
Indebtedness substantially contemporaneously with the making of the Initial Term
Loans and (ii) delivered to the Agent all documents or instruments necessary to
release all Liens securing Existing Indebtedness or other obligations of
Borrower and its Subsidiaries thereunder being repaid on the Closing Date;

(c) the Agent and the Lenders shall have received payment of any expenses
referenced in Section 11.8 for which Borrower has been invoiced as of the
Closing Date; provided, however, that nothing contained in this Section 4.1(b)
shall relieve Borrower from its obligation under this Agreement to pay for any
expenses referenced in Section 11.8 that arise or are invoiced after the Closing
Date; and

(d) no Default or Event of Default shall have occurred and be continuing.

 

32



--------------------------------------------------------------------------------

5. Representations and Warranties. Borrower, with respect to itself and on
behalf of each of its Subsidiaries, represents and warrants to the Agents and
the Lenders as of the Closing Date, after giving effect to the transactions
contemplated hereby, that:

5.1 Organization. Each of Borrower and the Subsidiary Guarantors is a Mexican
stock limited liability corporation (sociedad anónima de capital variable) duly
organized and validly existing under the laws of Mexico and has full corporate
power and authority to conduct its business as presently conducted.

5.2 Financial Statements. Any financial statement delivered by Borrower or its
Subsidiaries to the Agent has been prepared in accordance with GAAP,
consistently applied, and presents fairly, in all material respects, as modified
by the notes thereto, the financial condition of Borrower and its Subsidiaries
as of the applicable date and the results of the operations of Borrower and its
Subsidiaries during the periods ending on such dates.

5.3 Enforceable Obligations; Authorization. Each of this Agreement, the Guaranty
Trust, the Pledge Agreement, the Security Agreement, any Promissory Note and the
other Loan Documents to which Borrower or any of the Subsidiary Guarantors is a
party is Borrower’s or such Subsidiary Guarantor’s legal, valid and binding
obligations, enforceable in accordance with their respective terms, except as
may be limited by bankruptcy, concurso mercantil, insolvency and other similar
laws affecting creditors’ rights generally and by general equitable principles.
Any judgment against Borrower or any of the Subsidiary Guarantors rendered in a
state or federal court in the state of New York may be enforced in the courts of
Mexico. The execution, delivery and performance of the Loan Documents to which
Borrower or any of the Subsidiary Guarantors is a party (i) have been duly
authorized by all necessary corporate action; (ii) are within such Person’s
power and authority to perform; (iii) do not and will not contravene or violate
any Legal Requirement applicable to such Person or its Organizational Documents;
(iv) do not and will not result in the breach of, or constitute a default under,
any material agreement or instrument by which such Person or any of its property
may be bound or affected; and (v) except for the Liens granted pursuant to
Article 3, do not and will not result in the creation of any Lien upon any of
its property. All necessary authorizations in connection with the performance of
Borrower’s or any of the Subsidiary Guarantors’ obligations under this
Agreement, the Guaranty Trust, the Security Agreement, the Promissory Notes and
the other Loan Documents to which Borrower or such Subsidiary Guarantor is a
party have been obtained and are in full force and effect, including but not
limited to final approvals by all appropriate Governmental Authorities having
jurisdiction over Borrower or such Subsidiary Guarantor.

5.4 Litigation. There is no litigation or administrative proceeding (including,
without limitation, environmental proceedings) pending or, to its knowledge,
threatened against, nor any outstanding judgment, order or decree affecting,
Borrower or any of the Subsidiary Guarantors before or by any Governmental
Authority having jurisdiction over Borrower or such Subsidiary which would
reasonably be expected to have a Material Adverse Effect, nor is Borrower or
such Subsidiary in default with respect to any judgment, order or decree of any
Governmental Authority having jurisdiction over Borrower or such Subsidiary,
which would reasonably be expected to have Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

5.5 Rank. The Obligations of Borrower and the Subsidiary Guarantors under this
Agreement and each of the other Loan Documents to which Borrower or any such
Subsidiary Guarantor is a party rank, and will rank, at least pari passu in
priority of payment with all other senior, secured and unsubordinated
Indebtedness of Borrower or such Subsidiary Guarantor in relation to the Pledged
Assets, whether now existing or hereafter arising.

5.6 No Adverse Changes. Since December 31, 2005, no event or circumstance has
occurred that would reasonably be expected to result in a Material Adverse
Effect.

5.7 Liens. Good and marketable title to all property and assets (including the
Collateral) is held by Borrower and the Subsidiary Guarantors free and clear of
all Liens, except for Permitted Encumbrances.

5.8 No Default. Neither Borrower nor any of the Subsidiary Guarantors is in
default under (i) any material contract, lease, sublease or other agreement to
which it is a party or by which it or its properties may be bound, or (ii) any
agreement for borrowed money.

5.9 No Immunity. None of Borrower or any of the Subsidiary Guarantors or any of
their respective property has any immunity from jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of Mexico.

5.10 No Taxes. Except for any withholding tax imposed on interest payable by
Borrower hereunder, there is no tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority either (i) on or by virtue of the execution or delivery
of the Loan Documents or (ii) on any payment to be made by Borrower or any other
Credit Party pursuant to the Loan Documents.

5.11 Disclosure. None of the representations or warranties made by any Credit
Party in the Loan Documents as of the date of such representations and
warranties, and none of the statements contained in any certificate or in any
other information with respect to any Credit Party or any of its Subsidiaries,
including each exhibit thereof, furnished by or on behalf of it to the Agent or
any Lender in connection with the Loan Documents, contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein not misleading.

5.12 Compliance with Laws. Except as disclosed on Schedule 5.12, each of
Borrower and the Subsidiary Guarantors is in compliance, in all material
respects, with all Requirements of Law (including, without limitation,
Environmental Laws, IMSS (Social Security Mexican Institute), INFONAVIT
(National Housing Fund Institute) and SAR (Retirement Savings System)).

5.13 Environmental Laws. Without limiting the generality of Section 5.12,
neither Borrower nor any of the Subsidiary Guarantors is in violation of any
applicable health, safety, or Environmental Law or regulation regarding
Hazardous Substances and is not the subject of any claim, proceeding, notice, or
other communication regarding any Environmental Law or Hazardous Substances
which would reasonably be expected to result in liabilities under any
Environmental Law exceeding $250,000 in the aggregate.

 

34



--------------------------------------------------------------------------------

5.14 Insurance. Borrower and the Subsidiary Guarantors have obtained all the
necessary insurance policies, coverage and endorsements related thereto required
under this Agreement (including, without limitation, pursuant to Sections 3.1
and 6.6).

5.15 Solvency. Both before and after giving effect to (a) the terms of this
Agreement, (b) the making of the Term Loans, and (c) the payment and accrual of
all transaction costs in connection with the foregoing, each of Borrower and the
Subsidiary Guarantors is and will be Solvent.

5.16 Activities of Administración Parras Cone, S.A. de C.V. and Manufacturas
Parras Cone, S.A. de C.V. Neither Administración Parras Cone, S.A. de C.V. nor
Manufacturas Parras Cone, S.A. de C.V. engages in any business or activity or
owns any assets other than employing persons who provide services to Parras
Cone.

6. Affirmative Covenants

Borrower covenants and agrees with the Agent and the Lenders that until this
Agreement terminates in accordance with Section 11.4, it will do, and where
applicable, cause each of its Subsidiaries to do, all of the following:

6.1 Compliance with Laws. Comply with all Requirements of Law (including,
without limitation, Environmental Laws, IMSS (Social Security Mexican
Institute), INFONAVIT (National Housing Fund Institute) and SAR (Retirement
Savings System)) except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or where the failure to comply would
not reasonably be expected to have a Material Adverse Effect.

6.2 Financial Statements and Information. Deliver to the Agent, in form and
detail satisfactory to the Agent:

(a) As soon as available, but not later than one hundred twenty (120) days after
the end of the Fiscal Year (commencing with the Fiscal Year ended December 31,
2006), audited financial statements for Borrower and its Subsidiaries on a
consolidated basis, consisting of the balance sheet as of the end of such year
and the related statements of income, shareholders’ equity, and retained
earnings and cash flows for such year, setting forth in comparative form in each
case the figures for the previous Fiscal Year, which financial statements shall
be prepared in accordance with GAAP and certified without qualification, by an
independent certified public accounting firm of national standing or otherwise
acceptable to the Agent. Such financial statements shall be accompanied by the
annual letters to such accountants in connection with their audit examination
detailing contingent liabilities and material litigation matters. The financial
statements delivered pursuant to this Section 6.2(a) shall be accompanied a
Compliance Certificate as specified in Section 6.7(a).

(b) As soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each Fiscal Year (commencing with the Fiscal Quarter
ended December 31, 2006), unaudited consolidated and consolidating financial
statements for Borrower and its Subsidiaries, consisting of the balance sheet as
of the end of such Fiscal Quarter and the related statements of income,
shareholders’ equity, and retained earnings and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Quarter,
in each case

 

35



--------------------------------------------------------------------------------

setting forth in comparative form the figures for the corresponding period in
the prior year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). The financial statements delivered pursuant to this Section 6.2(b)
shall be accompanied a Compliance Certificate as specified in Section 6.7(a).

(c) As soon as available, but not later than thirty (30) days after the end of
each Fiscal Month of each Fiscal Year (commencing with the Fiscal Month ended
December 31, 2006), unaudited consolidated and consolidating financial
statements for Borrower and its Subsidiaries, consisting of the balance sheet as
of the end of such Fiscal Month and the related statements of income,
shareholders’ equity, and retained earnings and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Month, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year, all prepared in accordance with GAAP (subject to
normal year-end adjustments).

(d) Within five (5) Business Days after receipt thereof, copies of all
management letters, exception reports or similar letters or reports received by
Borrower or any of the Subsidiary Guarantors from its independent certified
public accountants.

(e) As soon as available, but not later than sixty (60) days after the end of
each Fiscal Year, an annual operating plan for Borrower, with annual forecasts
(to include forecasted consolidated balance sheets, income statements and cash
flow statements) for Borrower as at the end of and for each Fiscal Quarter of
such Fiscal Year.

6.3 Notice of Certain Matters. Notify the Agent (a) within three (3) Business
Days after any Responsible Officer of Borrower obtains knowledge of the
occurrence of any change in the financial condition, business, operations or
properties of Borrower or any of its Subsidiaries, respectively, if such change
would reasonably be expected to result in a Material Adverse Effect; (b) within
three (3) Business Days after any Responsible Officer of Borrower obtains
knowledge of any Default or Event of Default, and if such Default or Event of
Default is then continuing, a certificate of the chief financial officer or the
chief accounting officer of Borrower setting forth the details thereof and the
action that Borrower is taking or proposes to take with respect thereto; and
(c) within three (3) Business Days after any Responsible Officer of Borrower
obtains knowledge of an action, suit or proceeding pending or threatened against
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which, in the good faith opinion of
Borrower, there is a reasonable possibility of an adverse decision which would
have a Material Adverse Effect (after taking into account all potential appeals)
or which in any manner draws into question the validity of the Loan Documents, a
certificate of an authorized Responsible Officer of Borrower setting forth in
reasonable detail a description of such action, suit or proceeding.

6.4 Use of Proceeds. Use the proceeds of the Initial Term Loans in accordance
with Section 2.4.

6.5 Inspection of Property; Books and Records. Keep proper books of record and
account in which full, true and correct entries shall be made of all financial
transactions in relation to its business and activities; and will permit the
Agent or any of its Related Persons, at Borrower’s expense, to visit and inspect
any of Borrower’s or its Subsidiaries’ properties, to

 

54



--------------------------------------------------------------------------------

examine and make abstracts from any of its books and records and to discuss
affairs, finances and accounts with Borrower’s or such Subsidiaries’ Responsible
Officers, employees and independent public accountants, all at such times during
normal business hours upon reasonable advance notice to Borrower and as often as
may reasonably be desired, provided that such visitations and inspections are
conducted in a manner that does not interfere with or otherwise interrupt in any
material respect, the operations of Borrower or any such Subsidiary; provided,
however, (i) Borrower will not be responsible for the expenses of more than one
(1) field examination in any calendar year unless a Default or an Event of
Default exists and (ii) when an Event of Default exists, the Agent may do any of
the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice.

6.6 Insurance.

(a) Coverage. Without limiting any of the other obligations or liabilities of
Borrower under this Agreement, Borrower and the Subsidiary Guarantors shall,
during the term of this Agreement, carry and maintain, at such Person’s own
expense, at least the minimum insurance coverage set forth in this Section 6.6.
Borrower and the Subsidiary Guarantors shall also carry and maintain any other
insurance that the Agent may reasonably require from time to time. All insurance
carried pursuant to this Section 6.6 shall be placed with such insurers having a
minimum A.M. Best rating of A:X, and be in such form, with terms, conditions,
limits and deductibles as shall be consistent with the requirements of this
Agreement or otherwise reasonably acceptable to the Agent. Unless otherwise
agreed by the Agent, such insurance shall comply with the following
requirements:

(i) All Risk Property Insurance. Borrower and the Subsidiary Guarantors shall
maintain all risk property insurance covering against physical loss or damage to
their assets, including, but not limited to, fire and extended coverage,
collapse, flood and comprehensive boiler and machinery coverage (including
electrical malfunction and mechanical breakdown). Coverage shall be written on a
replacement cost basis. Such insurance shall not contain an exclusion for
resultant damage caused by faulty workmanship, design or materials. Such
insurance policy shall contain an agreed amount endorsement waiving any
coinsurance penalty and shall include expediting expense coverage in an amount
not less than US$1,000,000.

(ii) Business Interruption Insurance. As an extension of the insurance required
under Section 6.6(a)(i), or as a separate placement, Borrower and the Subsidiary
Guarantors shall maintain business interruption insurance in an amount equal to
twelve (12) months projected net profits, and continuing expenses (including
principal and interest due on the Term Loans). Such coverage shall also provide
for contingent business interruption covering the major suppliers and customers
of Borrower and the Subsidiary Guarantors. Such insurance shall contain an
agreed amount endorsement waiving any coinsurance penalty and also cover service
interruption and extra expenses in an amount not less than US$1,000,000. The
deductibles on this policy shall not be greater than thirty (30) days.

(iii) Comprehensive General Liability Insurance. Borrower and the Subsidiary
Guarantors shall maintain comprehensive general liability insurance written on
an occurrence basis with a limit of not less than US$2,000,000. Such coverage
shall include premises/operations, explosion, collapse, underground hazards,
contractual liability, independent contractors, property damage and personal
injury liability.

 

37



--------------------------------------------------------------------------------

(iv) Automobile Liability Insurance. Borrower and the Subsidiary Guarantors
shall maintain automobile liability insurance covering owned, non-owned, leased,
hired or borrowed vehicles against bodily injury or property damage. Such
coverage shall have a limit of not less than between US$75,000 and US$100,000 or
the Mexican Peso equivalent of such sums.

(b) Endorsements. Borrower shall, unless otherwise agreed by Agent, cause all
insurance policies carried and maintained in accordance with this Section 6.6
(other than those policies carried and/or maintained by or on behalf of the
Specified Guarantors, solely in respect of property and assets of the Specified
Guarantors and not in respect of any Collateral hereunder) to be endorsed as
follows:

(i) The Trustee and the Agent shall be additional insureds with the Trustee as
loss payee, with respect to the property policies of the Borrower and the
Subsidiary Guarantors (other than the Specified Guarantors) described in
Section 6.6(a)(i). The Trustee and the Agent shall be additional insureds with
respect to the liability policies of the Borrower and the Subsidiary Guarantors
(other than the Specified Guarantors) described in Sections 6.6(a)(ii) and
(a)(iii). It shall be understood that any obligation imposed upon Borrower or
any of the Subsidiary Guarantors, including but not limited to the obligation to
pay premiums, shall be the sole obligation of Borrower or such Subsidiary
Guarantor and not that of the Trustee nor the Agent;

(ii) inasmuch as the liability policies are written to cover more than one
insured, all terms, conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

(iii) the insurers thereunder shall waive all rights of subrogation against the
Trustee and the Agent and any right of setoff or counterclaim and any other
right to deduction, whether by attachment or otherwise; and

(iv) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by Borrower, the applicable
Subsidiary Guarantor or insurance carrier which affect the interests of the
Agent, such cancellation or change shall not be effective as to the Agent until
thirty (30) days, except for non-payment of premium which shall be ten
(10) days, after receipt by the Agent of written notice sent by mail from such
insurer.

(c) Certifications. At each policy renewal, Borrower shall provide to the Agent
approved certification from each insurer or by an authorized representative of
each insurer. Such certification shall identify the underwriters, the type of
insurance, the limits, deductibles, and term thereof and shall specifically list
the special provisions delineated in Section 6.6(b) above, for such insurance
required in this Section 6.6.

 

38



--------------------------------------------------------------------------------

(d) General. The Agent and its Related Persons shall be entitled, upon
reasonable advance notice, to review Borrower’s and each of the Subsidiary
Guarantors’ books and records regarding all insurance policies carried and
maintained with respect to Borrower’s and the Subsidiary Guarantors’ obligations
under this Section 6.6. Upon request, Borrower shall furnish the Agent with
copies of all insurance policies, binders, and cover notes or other evidence of
such insurance. Notwithstanding anything to the contrary herein, no provision of
this Section 6.6 or any provision of this Agreement shall impose on the Agent
any duty or obligation to verify the existence or adequacy of the insurance
coverage maintained by Borrower and the Subsidiary Guarantors, nor shall the
Agent be responsible for any representations or warranties made by or on behalf
of Borrower or any of the Subsidiary Guarantors to any insurance broker, company
or underwriter. The Agent, at its sole option, may obtain such insurance if not
provided by Borrower or by the Subsidiary Guarantors and in such event, Borrower
shall reimburse the Agent upon demand for the cost thereof together with
interest.

6.7 Certificates; Other Information. Furnish to the Agent and the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.2(a) and (b), a Compliance Certificate executed by Borrower’s chief
financial officer or chief accounting officer which (i) sets forth in reasonable
detail the calculations required to establish that Borrower was in compliance
with the requirements of Article 8 on the date of such financial statements,
(ii) certifies that all such financial statements present fairly in all material
respects in accordance with GAAP the financial position, results of operations
and statements of cash flows of Borrower and its Subsidiaries on a consolidated
and consolidating basis, as at the end of the relevant fiscal period then ended,
and (iii) states whether any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, sets forth
the details thereof and the action that Borrower is taking or proposes to take
with respect thereto; and

(b) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any of the Subsidiary Guarantors as the Agent
may from time to time reasonably request.

6.8 Payment of Obligations. Pay and discharge at or before maturity all of
Borrower’s or any of its Subsidiaries’ material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like, which, if unpaid, would by law give rise to a Lien),
except where the same may be contested in good faith by appropriate negotiations
or proceedings, and will maintain, in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

6.9 Conduct of Business and Maintenance of Existence.

(a) Preserve and maintain in full force and effect Borrower’s and each
Subsidiary Guarantor’s organizational existence; and

(b) Continue to engage in business of the same general type as now conducted by
Borrower or any of its Subsidiaries or any business complimentary or related
thereto; do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and

 

39



--------------------------------------------------------------------------------

effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of Borrower’s or
such Subsidiary’s business except as would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the restrictions described in
this Section 6.9 shall not prohibit the discontinuance of any business activity
or operation if, in the good faith judgment of Borrower, such action is
desirable in the conduct of the business of Borrower or such Subsidiary and is
not disadvantageous in any material respect to the Lenders.

6.10 Licenses. Obtain and maintain all licenses, authorizations, consents,
filings, exemptions, registrations and other governmental approvals of any
Government Authority necessary in connection with the execution, delivery and
performance of the Loan Documents and the consummation of the transactions
therein contemplated.

6.11 Ranking. Take or cause to be taken all action which may be or become
necessary or appropriate to ensure that Borrower’s Obligations under this
Agreement and the other Loan Documents, as applicable, will continue to
constitute its direct, unconditional and senior secured obligations.

6.12 Guarantors. Within ten (10) Business Days of the creation or acquisition
(from time to time) by Parras Cone of any Subsidiary, cause such Subsidiary to
(i) execute a joinder agreement in form and substance satisfactory to the Agent
pursuant to which such Subsidiary shall become a “Guarantor” under the
Subsidiary Guaranty and (ii) transfer its assets to a guaranty trust and grant
such collateral and pledge such assets as set forth therein.

6.13 Hazardous Substances. Without limiting the generality of Section 6.1,
comply with all applicable Environmental Laws, except as would not reasonably be
expected to have a Material Adverse Effect. The Credit Parties shall promptly,
at their sole cost and expense, take all reasonable actions with respect to any
Hazardous Substances or other environmental condition at, on, or under any of
their respective real property necessary to (except in each case, as would not
reasonably be expected to have a Material Adverse Effect) (i) comply with all
applicable Environmental Laws, (ii) allow continued use, occupation or operation
of such property, and (iii) maintain the fair market value of such property.

6.14 Notices Regarding Hazardous Substances. Promptly notify the Agent in
writing if it knows, suspects or believes that there may be any Hazardous
Substance in or around any of its real property, or in the soil, groundwater or
soil vapor on or under such property, or that it may be subject to any
threatened or pending investigation by any Governmental Agency under any current
or future law (including, without limitation, applicable Environmental Laws),
regulation or ordinance pertaining to any Hazardous Substance, in each case, to
the extent that a Material Adverse Effect would reasonably be expected to result
therefrom.

6.15 Further Assurances. Promptly execute and deliver (or use reasonable efforts
to cause other Persons to execute and deliver) any and all further documents,
agreements and instruments, and to take further action (including, without
limitation, giving notices of assignment, recording assignments of mortgages,
pledges and other security documents) that may be required under applicable law,
or that the Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to evidence,
confirm, grant, preserve and perfect the Agent’s security interest in the
Collateral.

 

40



--------------------------------------------------------------------------------

6.16 Collateral. (a) Within ten (10) Business Days from the acquisition of land,
buildings, machinery or equipment by any of the Subsidiary Guarantors (other
than the Specified Guarantors) (i) in an amount equal to or greater than
US$200,000 for a single asset acquisition or (ii) in an amount equal to or
greater than US$500,000 for asset acquisitions in the aggregate during an
interim period prior to the dates referenced in clause (b) and (b) on each
June 1st and December 1st of each Fiscal Year for the cumulative amount of land,
buildings, machinery or equipment acquired since the immediately preceding
June 1st or December 1 st for which the aggregate value of assets acquired
during an interim period is less than US$500,000, Borrower shall cause such
Subsidiary Guarantor (other than the Specified Guarantors) to (i) grant as
collateral and pledge any such other property or assets of whatever kind and
nature consistent with the terms of the Guaranty Trust and (ii) cause such
Subsidiary Guarantor (other than the Specified Guarantors) to transfer such
assets to the Guaranty Trust and grant as collateral and pledge any such other
property or assets as set forth in the Guaranty Trust.

6.17 Maintenance of Property. Keep all property useful and necessary in
Borrower’s or any of its Subsidiaries’ businesses in good working order and
condition, ordinary wear and tear excepted; provided, however, that Borrower or
such Subsidiary shall not be prevented by this Section 6.17 from discontinuing
those operations or disposing of or suspending the maintenance of those
properties which, in the reasonable judgment of Borrower or such Subsidiary, are
no longer necessary or useful in the conduct of the business of Borrower or such
Subsidiary, so long as such discontinuation, disposition or suspension is not
disadvantageous in any material respect to the Lenders.

7. Negative Covenants

Borrower covenants and agrees with the Agent and the Lenders that until this
Agreement terminates in accordance with Section 11.4, it will not do or permit,
and where applicable, cause each of its Subsidiaries not to do or permit any of
the following to occur:

7.1 Mergers. Consolidate or merge with or into any other Person; provided that
any Subsidiary may merge into Borrower or into another Subsidiary, provided that
in the case of Borrower, Borrower shall be the surviving entity.

7.2 Sale of Assets. Sell, lease or otherwise dispose of its properties or other
assets, including the stock of any of its Subsidiaries or any of its accounts
receivable or other forms of obligations during the term of this Agreement;
provided that Borrower or any of its Subsidiaries may sell, lease or otherwise
dispose of any of its assets in the ordinary course of business or otherwise in
accordance with Section 6.9; provided further that Parras Cone may (i) sell,
assign or otherwise transfer Parras Cone Receivables to any U.S. Affiliate and
(ii) sell buildings, land, machinery or equipment so long as (a) the value of
such assets do not exceed US$250,000 in any single transaction and (b) the
aggregate value for all buildings, land, machinery or equipment sold during any
fiscal year of Borrower do not exceed US$500,000. Notwithstanding anything
contained in this Section 7.2, the sale of assets consisting of Collateral may
only be made as provided in the Guaranty Trust or the Security Agreement, as
applicable.

 

41



--------------------------------------------------------------------------------

7.3 Sale and Lease-Back Transactions. Enter into any sale-leaseback, synthetic
lease or similar transaction involving any arrangement, directly or indirectly,
with any person whereby Borrower or any of its Subsidiaries shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless the sale of such
property is permitted by Section 7.2.

7.4 Other Indebtedness; Cancellation of Indebtedness; Affiliate Transactions.

(a) Create, incur, assume or permit to exist any Indebtedness or Guaranteed
Indebtedness, except (i) Indebtedness secured by Permitted Encumbrances,
(ii) the Term Loans and the other Obligations, (iii) deferred taxes,
(iv) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (v) Guaranteed Indebtedness described in Schedule 7.4(a), (vi) Capital
Lease Obligations secured only by the acquired asset of Borrower or any of its
Subsidiaries in the ordinary course of business, (vii) the Foreign Exchange
Facility and any foreign exchange forward contracts entered into in connection
therewith for the purpose of hedging currency exchange risk and not for
speculative purposes and (viii) existing Indebtedness described in Schedule
7.4(a) and refinancings thereof or amendments or modifications thereto on terms
and conditions no less favorable to Borrower or the applicable Subsidiary of
Borrower, as determined by the Agent in the exercise of its reasonable
discretion, than (x) the terms of the Indebtedness being refinanced, amended or
modified or (y) the terms of this Agreement, unless in either case, such terms
and conditions are incorporated into this Agreement for the benefit of the Agent
and the Lenders.

(b) Cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arm’s length basis and in the ordinary course of its business
consistent with past practices.

(c) Enter into or be a party to any transaction with any Affiliate thereof
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or any of its Subsidiary’s business and upon fair and reasonable
terms that are no less favorable to Borrower or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of Borrower or such Subsidiary; provided that (i) Borrower may contribute the
proceeds of the Initial Term Loans and such additional amounts to Parras Cone as
are necessary in order for Parras Cone to repay the Existing Indebtedness and
pay fees and expenses in connection therewith and (ii) Parras Cone may sell,
assign or otherwise transfer the Parras Cone Receivables to any U.S. Affiliate.

7.5 Liens. Create, incur or allow to exist Liens other than Permitted
Encumbrances with respect to any assets of Borrower or any of its Subsidiaries.

 

42



--------------------------------------------------------------------------------

7.6 Restriction on Dividend Payments and Intercompany Transfers.

(a) Declare or pay any dividend on, or repurchase or commit to repurchase, any
of the shares of Borrower’s capital stock of any class or make or commit to make
any other payment in respect thereof or cause any equity reduction in Borrower’s
capital stock of any class.

(b) Directly or indirectly enter into or become bound by any agreement,
instrument, indenture or other obligation (other than this Agreement and the
other Loan Documents) that could directly or indirectly restrict, prohibit or
require the consent of any Person (other than Borrower’s shareholders) with
respect to the payment of dividends or distributions or the making or repayment
of intercompany loans by a Subsidiary of Borrower to Borrower.

7.7 Restriction on Amendments to Organizational Documents. Amend or modify
Borrower’s or any of its Subsidiaries’ Organizational Documents in a manner that
is material and adverse to the Lenders.

7.8 Changes in Business. Borrower shall not engage in any business activities
other than (i) ownership of the Equity Interests of Parras Cone or of any other
Subsidiary in existence on the date hereof or from time to time created or
acquired in accordance with this Agreement or investments in other Persons not
prohibited by this Agreement, (ii) activities incidental to maintenance of its
existence and (iii) performance of its obligations under this Agreement and the
other Loan Documents.

7.9 Permitted Activities of Administración Parras Cone, S.A. de C.V. and
Manufacturas Parras Cone, S.A. de C.V. Administración Parras Cone, S.A. de C.V.
and Manufacturas Parras Cone, S.A. de C.V. shall not (a) incur, directly or
indirectly, any Indebtedness, (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than Liens
created under the respective Loan Documents to which it is a party or permitted
pursuant to Section 7.5 hereof; or (c) engage in any business or activity or own
any assets other than (i) employing persons who provide services to Parras Cone,
(ii) performing its respective obligations and activities incidental thereto
under the Loan Documents and (iii) performing any activities incidental to the
foregoing clauses (i) and (ii).

8. Specific Financial Covenants

Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated on a quarterly basis in accordance
with GAAP (provided that the covenant set forth in Section 8.3 shall be
calculated on an annual basis):

8.1 Minimum Collateral Coverage Ratio. The Minimum Collateral Coverage Ratio,
measured as of the end of the Fiscal Quarter ending on each date set forth
below, shall not to be less than the following:

 

Period

   Minimum
Collateral
Coverage

December 31, 2006

   1.288:1.0

March 31, 2007

   1.310:1.0

June 30, 2007

   1.332:1.0

September 30, 2007

   1.356:1.0

December 31, 2007

   1.380:1.0

March 31, 2008

   1.405:1.0

June 30, 2008

   1.431:1.0

September 30, 2008

   1.458:1.0

December 31, 2008

   1.486:1.0

March 31, 2009

   1.515:1.0

June 30, 2009

   1.546:1.0

September 30, 2009 and thereafter

   1.577:1.0

 

43



--------------------------------------------------------------------------------

8.2 Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio shall not at
any time be less than 1.05:1.0.

8.3 Maximum Capital Expenditures. Borrower and the Subsidiary Guarantors, on a
consolidated basis, shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:

 

Period

   Maximum Capital
Expenditures per
Fiscal Year

From the Closing Date through December 31, 2006

   US$ 375,000

January 1, 2007 through December 31, 2007

   US$ 2,650,000

January 1, 2008 through December 31, 2008

   US$ 4,000,000

January 1, 2009 through December 31, 2009

   US$ 1,000,000

January 1, 2010 through December 31, 2010

   US$ 1,750,000

January 1, 2011 through March 31, 2011

   US$ 500,000

; provided, that (x) if at the end of any period set forth above, the amount
specified above for Capital Expenditures during such period (before giving
effect to the Excess Amount, as hereinafter defined) exceeds the aggregate
amount of Capital Expenditures actually made or

 

44



--------------------------------------------------------------------------------

incurred by Borrower and the Subsidiary Guarantors on a consolidated basis
during such period (the amount of such excess being referred to herein as the
“Excess Amount”), Borrower and the Subsidiary Guarantors shall be entitled to
make additional Capital Expenditures in the immediately (but not any other)
succeeding period in an aggregate amount equal to the sum of the Excess Amount
plus the amount set forth above for such period and (y) in determining whether
any amount is available for carryover, the amount expended in any period shall
first be deemed to be from the amount allocated to such period (before giving
effect to the Excess Amount).

9. Events of Default and Remedies

9.1 Events of Default. If one or more of the following events (“Events of
Defaults”) shall have occurred and be continuing:

(a) Borrower shall fail to pay when due (i) any principal of or interest on the
Term Loans or any fees or any other amounts payable to the Trustee hereunder or
under any other Loan Document, or (ii) any other fees or any other amount
payable hereunder or under any Loan Document within five (5) Business Days of
the due date hereof;

(b) any Credit Party shall fail to observe or perform any covenant contained in
Sections 3.1, 6.2, 6.3, 6.4, 6.6, and 6.9(a), Article 7, Sections 8.1 through
8.3, inclusive, of this Agreement;

(c) any Credit Party shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or
(b) above) for thirty (30) days after notice thereof has been given to Borrower
by the Agent or any Lender;

(d) any representation, warranty, certification or statement made by or on
behalf of any Credit Party in any Loan Document or in any certificate, financial
statement or other document delivered pursuant thereto shall prove to have been
incorrect in any material respect when made (or deemed made);

(e) this Agreement or any other Loan Document or any material provision hereof
or thereof shall at any time and for any reason cease to be valid, binding and
enforceable in accordance with its terms, be declared to be null and void, or a
proceeding shall be commenced by any Credit Party, or by a Governmental
Authority having jurisdiction over such party, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof);

(f) Borrower, Subsidiary Guarantor or any U.S. Affiliate shall fail (i) to make
any payment of any principal of, or interest or premium on, any Indebtedness
(other than in respect of the Term Loans) in principal amount outstanding
(individually or in the aggregate) of at least US$500,000 (or its equivalent in
another currency), whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness as of the date of such failure, or (ii) to perform
or observe any term, covenant or condition on its part to be performed or
observed under any agreement or instrument relating to any such Indebtedness,
when required to be performed or observed, and such failure shall

 

45



--------------------------------------------------------------------------------

continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof;

(g) Borrower, any of the Subsidiary Guarantors or any U.S. Affiliate with assets
in excess of $1,000,000 shall commence a voluntary case or other proceeding
seeking liquidation, reorganization, concurso mercantil, or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, síndico, visitador, conciliador, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit or creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against Borrower,
any of the Subsidiary Guarantors, or any U.S. Affiliate with assets in excess of
$1,000,000 seeking liquidation, reorganization, concurso mercantil or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, síndico, visitador, conciliador, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of ninety (90) consecutive days; or an order for relief shall be entered
against Borrower, any of the Subsidiary Guarantors or any U.S. Affiliate with
assets in excess of $1,000,000 under applicable bankruptcy or insolvency laws as
now or hereafter in effect;

(i) any writ, execution, attachment or similar process shall be levied against
all or any substantial part of the property of Borrower or any of the Subsidiary
Guarantors in connection with any judgment exceeding US$500,000 (or its
equivalent in any other currency), except to the extent covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage,
and shall remain unsatisfied, undischarged and in effect for a period of
thirty (30) consecutive days without a stay of execution, unless the same is
adequately bonded or is being contested by appropriate proceedings properly
instituted and diligently conducted and, in either case, such process is not
being executed against such property;

(j) (1) a Governmental Authority shall take any action, including a moratorium,
having a material adverse effect on (A) the schedule of payments of the Borrower
or any Subsidiary Guarantor under this Agreement, any Promissory Note, the other
Loan Documents or otherwise, or (B) the currency in which any Credit Party may
pay its obligations under this Agreement, the Promissory Notes, the other Loan
Documents or otherwise, or (2) any Governmental Authority, agency or official
shall nationalize, expropriate, seize or otherwise compulsorily acquire all or a
substantial part of the assets of Borrower or any of its Subsidiaries; provided,
however, that the events or actions by a Governmental Authority, agency or
official set forth in immediately preceding clauses (1) and (2) shall constitute
Events of Default only if such events or actions remain in effect for more than
forty-five (45) consecutive days;

 

46



--------------------------------------------------------------------------------

(k) Borrower or any of its Subsidiaries shall fail to pay within ten (10) days
of the due date thereof, amounts due IMSS (Social Security Mexican Institute),
INFONAVIT (National Housing Fund Institute) and/or SAR (Retirement Savings
System) if the aggregate of such amounts at any time equals or exceeds
US$100,000, unless the amounts due are being contested in good faith through
appropriate proceedings;

(l) [RESERVED];

(m) a Change of Control;

(n) [RESERVED];

(o) any security interest and Lien purported to be created by the Guaranty
Trust, the Security Agreement, the Affiliate Guaranty and Security Agreement,
the UK Security Documents or the Pledge Agreement shall cease to be in full
force and effect, or shall cease (other than through the failure of the Agent to
take any actions within its control) to give the Agent, for the benefit of the
Secured Parties, the Liens and security interests purported to be created and
granted under such documents;

(p) all or any material part of the property of Borrower or any of its
Subsidiaries shall be nationalized, expropriated or condemned, seized or
otherwise appropriated, or custody or control of such property or of Borrower or
such Subsidiary shall be assumed by any Governmental Authority or any court of
competent jurisdiction at the instance of any Governmental Authority, except
where contested in good faith by proper proceedings diligently pursued where a
stay of enforcement is in effect; or

(q) any loss, theft, damage or destruction of any item or items of Collateral or
other property of Borrower or any of its Subsidiaries occurs in ether case,
which would reasonably be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

then, and in every such event, the Agent may, and shall at the request of the
Required Lenders, by notice to Borrower (i) terminate the obligations of the
Lenders to extend credit hereunder and they shall thereupon terminate;
(ii) declare the Term Loans (together with accrued interest thereon) to be, and
the Term Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower; provided that in the case of any of the Events of
Default specified in clause (g) or (h) without any notice to Borrower or any
other act by the Agent, the Lenders’ obligations to extend credit hereunder
shall thereupon terminate and the Term Loans (together with accrued interest
thereon) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Borrower;
and (iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under any other Loan Document, including the
Guaranty Trust, the Security Agreement, the Pledge Agreement and, subject to the
Intercreditor Agreement, the Affiliate Guaranty and Security Agreement and the
UK Security Documents. Nothing contained in this Section 9.1 shall relieve
Borrower of its obligation to make default interest payments in accordance with
Section 2.8.

 

47



--------------------------------------------------------------------------------

9.2 Remedies Cumulative. No remedy, right or power conferred upon the Lender
hereunder or by applicable law is intended to be exclusive of any other remedy,
right or power given hereunder or now or hereafter existing at law, in equity,
or otherwise, and all such remedies, rights and powers shall be cumulative.

10. The Agent

10.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints GE Capital (together with
any successor Agent pursuant to Section 10.9) as the Agent hereunder and
authorizes the Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(h) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 9.1(h) or any other bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) subject to the Guaranty Trust, manage, supervise and otherwise deal with
the Collateral, (v) subject to the Guaranty Trust, take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Agent and the other Secured Parties with respect to the Collateral, whether
under the Loan Documents, any Requirement of Law or otherwise and (vii) execute
any amendment, consent or waiver under the Loan Documents on behalf of any
Lender that has consented in writing to such amendment, consent or waiver.

(c) Limited Duties. Under the Loan Documents, the Agent (i) is acting solely on
behalf of the Lenders (except to the limited extent provided in Section 11.11(e)
with respect to the Register), with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Agent”, the terms “agent”,
“Agent” and “collateral agent” and similar terms in any Loan Document that to
refer to the Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Person and (iii) shall

 

48



--------------------------------------------------------------------------------

have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender hereby waives and agrees
not to assert any claim against the Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

10.2 Binding Effect. Each Lender agrees that (i) any action taken by the Agent
or the Required Lenders (or, if expressly required hereby, a greater proportion
of the Lenders) in accordance with the provisions of the Loan Documents,
(ii) any action taken by the Agent in reliance upon the instructions of Required
Lenders (or, where so required, such greater proportion) and (iii) the exercise
by the Agent or the Required Lenders (or, where so required, such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Secured Parties.

10.3 Use of Discretion.

(a) No Action without Instructions. The Agent shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Agent shall not be required to take, or to omit to take, any action
(i) unless, upon demand, the Agent receives an indemnification satisfactory to
it from the Lenders (or, to the extent applicable and acceptable to the Agent,
any other Person) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Agent or any
Related Person thereof or (ii) that is, in the opinion of the Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

10.4 Delegation of Rights and Duties. The Agent may, upon any term or condition
it specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article 10 to the extent provided by the Agent.

10.5 Reliance and Liability.

(a) The Agent may, without incurring any liability hereunder, (i) treat the
payee of any Promissory Note as its holder until such Promissory Note has been
assigned in accordance with Section 11.11, (ii) rely on the Register to the
extent set forth in Section 11.11(e), (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any Credit Party) and (iv) rely and act upon any document and information
(including those transmitted by Electronic Transmission) and any telephone
message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

49



--------------------------------------------------------------------------------

(b) None of the Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender, Borrower and each other Credit Party hereby waive and
shall not assert (and Borrower shall cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of the Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Agent, when acting on
behalf of the Agent);

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by the Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by the Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case the Agent
shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and Borrower hereby waives and agrees not to assert (and Borrower shall
cause each other Credit Party to waive and agree not to assert) any right, claim
or cause of action it might have against the Agent based thereon.

10.6 Agent Individually. The Agent and its Affiliates may make loans and other
extensions of credit to, acquire Equity Interests of, or engage in any kind of
business with, any Credit Party or Affiliate thereof as though it were not
acting as Agent and may receive separate fees and other payments therefor. To
the extent the Agent or any of its Affiliates makes any

 

50



--------------------------------------------------------------------------------

Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Required Lender”,
and any similar terms shall, except where otherwise expressly provided in any
Loan Document, include, without limitation, the Agent or such Affiliate, as the
case may be, in its individual capacity as Lender or as one of the Required
Lenders.

10.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Agent, any Lender or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by the Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by the Agent to the Lenders, the Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Credit Party or any Affiliate of any Credit
Party that may come in to the possession of the Agent or any of its Related
Persons.

10.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse the Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severably and ratably, of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors) that may be incurred by
the Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify the Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severably and
ratably, from and against Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against the Agent or any of its Related Persons in any matter relating
to or arising out of, in connection with or as a result of any Loan Document,
any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Agent or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

51



--------------------------------------------------------------------------------

10.9 Resignation of Agent.

(a) The Agent may resign at any time by delivering notice of such resignation to
the Lenders and Borrower, effective 30 days after the date of the notice. If the
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Agent. If, within 30 days after the retiring Agent having
given notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of the Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 10.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

10.10 Release of Collateral or Guarantors Each Lender hereby consents to the
release and hereby directs the Agent to release (or, in the case of clause
(b)(ii) below, release or subordinate) the following:

(a) any Guarantor from its guaranty of any Obligation if all of the Equity
Interests of such Guarantor owned by any Credit Party are sold or transferred in
a transaction permitted under the Loan Documents (including pursuant to a waiver
or consent), to the extent that, after giving effect to such transaction, such
Guarantor would not be required to guaranty any Obligations pursuant to
Section 6.12 or any other Loan Document; and

(b) any Lien held by the Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 6.16 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
under clause (h) of the definition of Permitted Encumbrances and (iii) all of
the Collateral and all Credit Parties, upon (A) payment and satisfaction in full
of all Loans and all other Obligations under the Loan Documents and all interest
thereon, that the Agent has been notified in writing are then due and payable
and (B) to the extent requested by the Agent, receipt by Agent and the Secured
Parties of liability releases from the Credit Parties each in form and substance
acceptable to the Agent.

 

52



--------------------------------------------------------------------------------

Each Lender hereby directs the Agent, and the Agent hereby agrees, upon receipt
of five (5) days advance notice from the Borrower, or such shorter period as may
be agreed by the Agent, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 10.10.

11. Miscellaneous

11.1 No Waiver, Amendment, Optional Notice.

(a) No waiver of any Default or Event of Default shall be deemed to be a waiver
of any other Default or Event of Default. No failure to exercise or delay in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power
preclude any further or other exercise thereof or the exercise of any other
right or power.

(b) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent with the consent of the Required Lenders),
the Borrower and acknowledged by the Agent, and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders directly affected thereby (or by
the Agent with the consent of all the Lenders directly affected thereby) (in
addition to the Required Lenders or the Agent with the consent of the Required
Lenders), the Borrower and acknowledged by the Agent, do any of the following:

(i) postpone or delay any date fixed for, or waive, any scheduled installment of
principal or any payment of interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document;

(ii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document;

(iii) change the percentage of the aggregate unpaid principal amount of the
Loans which shall be required for the Lenders or any of them to take any action
hereunder;

(iv) amend this Section 11.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(v) discharge any Credit Party from its respective payment Obligations under the
Loan Documents, or release all or substantially all of the Collateral, except as
otherwise may be provided in this Agreement or the other Loan Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iii),
(iv) and (v).

 

53



--------------------------------------------------------------------------------

(c) No amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Required Lenders or all the Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent under this Agreement or any other Loan
Document.

(d) Notwithstanding anything to the contrary contained in this Section 11.1, the
Agent may amend Schedule 1.19 to reflect assignments entered into pursuant to
Section 11.11.

(e) No optional notice to or demand on Borrower, or any other Person shall
entitle Borrower or such other Person to any other or further notice or demand
in similar or other circumstances.

11.2 Notices; Electronic Transmission.

(a) Notices.

(i) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing or by electronic
mail (if such electronic transmission includes an attachment that may be posted)
and (A) addressed to the address set forth on the applicable signature page
hereto, (B) posted to Intralinks® (to the extent such system is available and
set up by or at the direction of the Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-code fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Agent prior to
such posting, (C) posted to any other E-System set up by or at the direction of
Agent or (D) addressed to such other address as shall be notified in writing
(1) in the case of the Borrower and the Agent, to the other parties hereto and
(2) in the case of all other parties, to the Borrower and the Agent.

(ii) Effectiveness. All communications described in clause (i) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(A) if delivered by hand, upon personal delivery, (B) if delivered by overnight
courier service, 1 Business Day after delivery to such courier service, (C) if
delivered by mail, when deposited in the mails, (D) if delivered by facsimile
(other than to post to an E-System pursuant to clause (i)(B) or (i)(C) above),
upon sender’s receipt of confirmation of proper transmission, and (E) if
delivered by posting to any E-System, on the later of the date of such posting
and the date access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Agent pursuant to Article 2 shall be
effective until received by Agent.

(iii) Each Lender shall notify the Agent in writing of any changes in the
address to which notices to such Lender should be directed, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.

 

54



--------------------------------------------------------------------------------

(b) Electronic Transmissions.

(i) Authorization. Subject to the provisions of Section 11.2(a)(i), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(ii) Signatures. Subject to the provisions of Section 11.2(a)(i), (A)(1) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (2) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (3) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of the Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (B) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (C) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (D) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(iii) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to this Section 11.2, separate terms and conditions
posted or referenced in such E-System and related contractual obligations
executed by Agent and Credit Parties in connection with the use of such
E-System.

(iv) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF
THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each of Borrower, each other Credit Party
executing any Loan Document and each Secured Party agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

 

55



--------------------------------------------------------------------------------

11.3 Governing Law; Jurisdiction; Waiver.

(a) This Agreement shall be governed by and construed in accordance with the law
of the State of New York (without giving effect to the conflict of laws
principles thereof, other than Section 5-1401 of the New York General
Obligations Law).

(b) Each of the parties hereto hereby expressly, irrevocably and
unconditionally: (i) agrees that any legal proceeding against it arising out of
or in connection with this Agreement, any other Loan Document (other than any
Promissory Note or the Guaranty Trust), or the Term Loans shall be brought in
the competent courts of the State of New York or in the United States District
Court for the Southern District of New York, both located in New York City, New
York (collectively, the “New York Courts”), (ii) expressly submits to the
jurisdiction of the New York Courts, (iii) agrees and consents that service of
process may be made upon it in any proceeding arising out of this Agreement, any
other Loan Document (other than any Promissory Note, the Guaranty Trust or the
Pledge Agreement), or the Term Loans by service of process as provided by New
York law; (iv) waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of this Agreement, any other Loan Document (other than
any Promissory Notes, the Guaranty Trust or the Pledge Agreement), or the Term
Loans in the New York Courts; (v) waives, to the fullest extent permitted by
law, any claim that any such suit, action or proceeding in any New York Court
has been brought in an inconvenient forum; and (vi) to the fullest extent
permitted by law, waives the right to object, with respect to such proceedings,
that such court does not have jurisdiction over such party.

(c) Borrower (i) irrevocably appoints CT Corporation System, which is presently
located at 111 Eighth Avenue, New York, New York 10011, United States, as its
agent to receive, on behalf of itself and its properties and revenues, service
of process in the United States in connection with any such suit, action or
proceeding, and (ii) irrevocably consents to the service of process out of any
of the New York Courts in any such suit, action or proceeding by the mailing of
copies thereof by courier service, return receipt requested, postage prepaid, to
it at its addresses set forth herein.

(d) BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED UPON, OR ARISING OUT OF, THIS AGREEMENT, THE
PROMISSORY NOTES, ANY OTHER LOAN DOCUMENT OR THE TERM LOANS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT OR ACTIONS OF THE AGENT, ANY LENDER OR
BORROWER RELATING HERETO.

(e) Waiver of Immunities. To the extent permitted by applicable law, if Borrower
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, jurisdiction of any court or set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, Borrower hereby irrevocably
waives

 

56



--------------------------------------------------------------------------------

and agrees not to plead or claim such immunity in respect of its Obligations
under this Agreement, any Promissory Note or any other Loan Document. Borrower
agrees that the waivers set forth above shall have the force and effect to the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States of America and are intended to be irrevocable for purposes of
such Act.

11.4 Survival, Parties Bound; Reinstatement. All representations, warranties,
covenants and agreements made by or on behalf of any Credit Party, the Agent or
any Lender in connection herewith (other than Section 11.17) shall (a) survive,
as of the date each is made, the execution and delivery of the Loan Documents;
(b) not be affected by an investigation made by any Person; and (c) bind each of
the parties hereto and their respective successors, trustees, receivers and
assigns and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement shall terminate upon the full
and final payment in cash of all the Obligations. Notwithstanding anything
contained in the preceding sentence to the contrary, this Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against Borrower for liquidation, concurso mercantil, or
reorganization, should Borrower become insolvent or make an assignment for the
benefit of any creditor or creditors or should a receiver, trustee, liquidator,
síndico, conciliador, visitador, custodian or other similar official be
appointed for all or any significant part of Borrower’s assets, and shall
continue to be effective or to be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”
(or its equivalent under Mexican law), “fraudulent conveyance” (or its
equivalent under Mexican law), or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11.5 Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

11.6 Language. Each notice, communication or other document delivered under the
Loan Documents by any Credit Party on its behalf or on behalf of any of its
Subsidiaries, unless submitted in the English language, shall be accompanied by
an English translation thereof and the English version shall govern in the event
of any conflict with the non-English version thereof; provided that if any such
conflict should arise with respect to Mexican governmental authorizations or
approvals, or any other Loan Document originally executed in Mexico, in
connection with any proceeding in Mexico, then the Spanish language version
thereof shall govern.

11.7 Captions. The headings and captions appearing on the Loan Documents have
been included solely for convenience of reference and shall not be considered in
construing the Loan Documents.

 

57



--------------------------------------------------------------------------------

11.8 Expenses. Whether or not the transactions contemplated by this Agreement
shall be consummated, Borrower shall bear all reasonable expenses of the Agent
and the Lenders (including, without limitation, travel expenses and fees and
expenses of attorneys and other professionals) in connection with the
(i) negotiation, preparation, execution, filing and recording of the Loan
Documents and the making of the Term Loans, (ii) the negotiation, preparation,
execution, filing or recording of any amendments to the Loan Documents and
(iii) the maintenance of the Guaranty Trust and for other costs and expenses
(including, without limitation, fees to the Trustee, travel expenses and audit
and appraisal costs) incurred in connection with the valuation of the Collateral
including the determination of the NFLV and FMV. Borrower shall further bear all
expenses of the Agent and the Lenders (including, without limitation, travel
expenses and reasonable fees and expenses of attorneys and other professionals)
in connection with the (x) enforcing, refiling, re-recording, modification,
supplementing and consents and waivers relating to any of the Loan Documents,
and (y) the servicing and collection of the Term Loans and other amounts due
under any of the Loan Documents after the occurrence of an Event of Default. The
obligations of Borrower under this Section 11.8 shall survive the termination of
this Agreement.

11.9 Entire Agreement. This Agreement, the other Loan Documents and the
Schedules or Exhibits hereto embody the entire agreement between the parties
with respect to the transactions contemplated herein and supersede all prior
proposals, agreements and undertakings relating to the subject matter hereof.

11.10 Severability. If any provision of any Loan Document shall be judged
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions thereof shall
not be affected or impaired thereby.

11.11 Assignment; Participations.

(a) Borrower shall not, without the prior written consent of the Lenders, be
entitled to assign any Loan Document or any of its rights or Obligations
thereunder to any other Person and any purported assignment thereof shall be
deemed null and void and of no force or effect.

(b) Each Lender may at any time sell, transfer, negotiate or assign (a “Sale”)
to one or more Registered Entities or a Mexican Person (but excluding any entity
which is (x) the Borrower or any Affiliate of the Borrower or (y) a direct
competitor of Borrower, Cone Denim LLC or their respective Affiliates) or a
Mexican bank or Mexican financial institution (each an “Assignee”) all, or any
ratable part of all, of such Lender’s Term Loans, Promissory Note and the other
rights and Obligations of such Lender hereunder; provided, however, that the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Term Loans subject to any such Sale shall be
in a minimum amount of $1,000,000, unless such Sale is of the assignor’s
(together with its Affiliates) entire interest in the Term Loans or is made with
the prior consent of the Borrower and the Agent. The parties to each such Sale
shall execute and deliver to the Agent (which shall keep a copy thereof) an
Assignment and payment by the Assignee of an assignment fee in the amount of
$3,500 (unless waived by Agent in its sole discretion). Upon receipt of all the
foregoing, from and after the effective date specified in such Assignment, the
Agent shall record or cause to be recorded in the Register the information

 

58



--------------------------------------------------------------------------------

contained in such Assignment. Effective upon the entry of such record in the
Register, (i) such Assignee shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
Assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the payment in
full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto). Within
five (5) Business Days after its receipt of notice from the Agent that a Lender
has assigned all or part of its interest in the Term Loans, Borrower shall
execute and deliver to the assigning Lender or the Assignee, as applicable, a
new Promissory Note evidencing the Assignee’s assigned portion of the Term Loans
and (i) if the assigning Lender has retained a portion of the Term Loans, a
replacement Promissory Note, in the principal amount of the portion of the Term
Loans retained by the assigning Lender (such Promissory Note to be in exchange
for, but not in payment of, the Promissory Note held by the assigning Lender),
or (ii) if the assigning Lender assigns its entire interest in the Term Loans,
such Lender shall deliver the original Promissory Note evidencing such Term
Loans to Borrower.

(c) In addition to the other rights provided in this Section 11.11 each Lender
may grant a security interest in, or otherwise assign as collateral, any of its
rights under this Agreement, whether now owned or hereafter acquired (including
rights to payments of principal or interest on the Term Loans), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to the Agent or (B) any holder of, or trustee for the benefit of
the holders of, such Lender’s Indebtedness or equity securities, by notice to
the Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.

(d) Each Lender may at any time sell to any Person (other than a natural person
or any Affiliate of Borrower) (a “Participant”) participating interests in such
Lender’s Term Loans, and the other interests of such Lender hereunder and under
the other Loan Documents. In the case of any such participation, the Participant
shall be entitled to the benefit of Sections 2.12, 2.14, 11.12, 11.13 and 11.14
as though it also were a Lender hereunder, and if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as if it were a
Lender under this Agreement.

(e) The Agent, acting as agent of the Borrower solely for tax purposes and
solely with respect to the actions described in this Section 11.11(e), shall
establish and maintain at its address referred to in Section 11.2 (or at such
other address as the Agent may notify the Borrower) (A) a record of ownership
(the “Register”) in which the Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of the Agent and

 

59



--------------------------------------------------------------------------------

each Lender in the Term Loans and any assignment of any such interest and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders (and each change thereto
pursuant to Section 11.11), (2) the amount of each Loan, (3) the LIBOR Period
applicable to each Loan, (4) the amount of any principal or interest due and
payable or paid, and (5) any other payment received by the Agent from Borrower
and its application to the Obligations.

11.12 Indemnification. Whether or not the transactions contemplated hereby are
consummated, Borrower shall indemnify, defend and hold the Agent, each Lender
and each of their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including, without
limitation, reasonable attorney fees) of any kind or nature whatsoever which may
at any time (including at any time following repayment of the Term Loans) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of this Agreement or any document contemplated by or referred
to herein (including, without limitation, the other Loan Documents), or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement,
the other Loan Documents or the Term Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that Borrower shall have
no obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities resulting solely from the gross negligence or willful misconduct of
such Indemnified Person. The agreements and obligations under this Section 11.12
shall survive the payment of all other Obligations.

11.13 Indemnity Regarding Use of Real Property. Without limiting the generality
of Section 11.12, Borrower shall indemnify and hold each Indemnified Person
(including, for purposes of this Section, the Trustee) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including, without
limitation, reasonable attorney fees) of any kind or nature whatsoever which may
at any time (including at any time following repayment of the Term Loans) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of or resulting from the ownership, operation, or use of any
real property (including the Collateral) of Borrower or any of its Subsidiaries,
whether such claims are based on theories of derivative liability, comparative
negligence or otherwise. The agreements in this Section 11.13 shall survive
payment of all other Obligations.

11.14 Indemnity Regarding Hazardous Substances. Without limiting the generality
of Sections 11.12 and 11.13, Borrower shall indemnify and hold each Indemnified
Person (including, for purposes of this Section, the Trustee) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements
(including, without limitation, reasonable attorney fees) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Term Loans) be imposed on, incurred by or asserted against any such Person
in any way relating to or arising out of or resulting from any of the following:

(a) Any Hazardous Substance being present at any time, in or around any part of
any real property (including the Collateral) of Borrower or its Subsidiaries, or
in the soil, groundwater or soil vapor on or under such property, including
those incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, or any resulting damages or
injuries to the person or property of any third parties or to any natural
resources.

 

60



--------------------------------------------------------------------------------

(b) Any use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a Hazardous Substance on any
property currently or formerly owned, operated or utilized by Borrower,
Borrower’s Subsidiaries or their respective shareholders. This indemnity will
apply whether the Hazardous Substance is on, under or about any of Borrower’s or
its Subsidiaries’ property or operations or property leased to Borrower or such
Subsidiary, whether or not such property has been taken by the Agent as
collateral.

11.15 Judgment Currency. The obligation of Borrower hereunder to make payments
in Dollars shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
Dollars except to the extent to which such tender or recovery shall result in
the effective receipt by the Agent and the Lenders of the full amount of Dollars
expressed to be payable hereunder, and Borrower agrees as an obligation
independent of any Obligation hereunder, to indemnify the Agent and the Lenders
(as an alternative or additional cause of action) for the amount (if any) by
which such effective receipt shall be less than the full amount of Dollars
expressed to be payable hereunder and such obligation to indemnify shall not be
affected by judgment being obtained for any other sums due hereunder.

11.16 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.17 Confidentiality. The Agent and the Lenders agree to keep confidential any
information furnished or made available to any of them by any Credit Party
pursuant to this Agreement; provided that nothing herein shall prevent the Agent
or any Lender from disclosing such information (a) to any of its Affiliates, or
any officer, director, employee, agent, or advisor of the Agent or such Lender
or any of its Affiliates whom it determines has a reasonable need to be
furnished such information and who agrees to be bound by the terms of this
Section 11.17, (b) to any other Person who agrees to be bound by the terms of
this Section 11.17 if such disclosure is reasonably incidental to the
administration of the Term Loans, (c) as required by any law, rule, or
regulation, (d) upon a request or requirement (orally or in writing, by
interrogatory, court order, subpoena, administrative proceeding, civil
investigatory demand, or any similar legal process) of any court or
administrative agency, governmental authority or civil litigant (the Agent or
such Lender, however, shall to the extent permitted by law and as promptly as
practicable, notify the applicable Credit Party prior to such disclosure so that
such Credit Party may seek at such Credit Party’s sole expense a protective
order or other appropriate remedy), (e) upon the request or demand of any
regulatory agency or authority, (f) that is or becomes available to the public
or that is or becomes available to the Agent or such Lender other than as a

 

61



--------------------------------------------------------------------------------

result of a disclosure by the Agent or such Lender prohibited by this Agreement,
(g) to the extent necessary in connection with the exercise of any remedy under
this Agreement or any of the Loan Documents, and (h) subject to provisions
substantially similar to those contained in this Section, to any actual or
proposed assignee.

11.18 Set-off; Sharing of Payments.

(a) Right of Setoff. Subject to the Intercreditor Agreement, each of the Agent,
each Lender and each Affiliate (including each branch office thereof) of any of
them is hereby authorized, without notice or demand (each of which is hereby
waived by each Credit Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Agent, such Lender or any of their respective Affiliates to or for the
credit or the account of Borrower or any other Credit Party against any
Obligation of Borrower or any other Credit Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each of the Agent
and each Lender agrees promptly to notify Borrower and the Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 11.18 are in addition to
any other rights and remedies (including other rights of setoff) that the Agent,
the Lenders, their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the Code) of
Collateral) and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation.

11.19 No Third Parties Benefited This Agreement is made and entered into for the
sole protection and legal benefit of Borrower, the Lenders, the Agent and,
subject to the provisions of Section 10.11 hereof, each other Secured Party, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither the Agent nor any Lender shall have any obligation to any Person not a
party to this Agreement or the other Loan Documents.

 

62



--------------------------------------------------------------------------------

11.20 Lender-Creditor Relationship The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of lender and creditor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

[Signature pages to follow.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Agreement as of the day and year first above written.

 

BURLINGTON MORELOS, S.A. DE C.V. as Borrower By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Address for Notices:

Km. 2.5 Carretera Yecapixtla - Agua Hedionda

Yecapixtla, Morelos. 62820

Mexico

Attn: General Manager

Tel: 011-52-842-426-0010

Fax: 011-52-842-426-0030

and

General Counsel

ITG

804 Green Valley Road, Suite 300

Greensboro, NC 27408

Tel: 336-379-6220

Fax: 336-379-6043

 

64



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender By:  

 

Name:   Title:   Duly Authorized Signatory

Address for Notices:

General Electric Capital Corporation

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut 06851

Attn: International Textiles Account Officer

Tel: (203) 956-4202

Fax: (203) 956-4238

 

65



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Address for Notices:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attn.:

Tel:

Fax:

 

66



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a Lender By:  

 

Name:   Title:  

Address for Notices:

Bank of America, N.A.

Attn.:

Tel:

Fax:

 

67